Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 1 of 85 Page ID #:187




                        EXHIBIT 11
0123124Case
       35 2:19-cv-03212-SVW-GJS               678ÿFiled
                                   Document 19-3  ÿ8 ÿ05/24/19
                                                          ÿ678   Page 2 of 85 Page ID #:188




                                                            ÿÿÿÿ !
                                                          "##           $%&'ÿ)*+

11 1 1                                                               31
0123124Case
       35 2:19-cv-03212-SVW-GJS               678ÿFiled
                                   Document 19-3  ÿ8 ÿ05/24/19
                                                          ÿ678   Page 3 of 85 Page ID #:189




                                                            ÿÿÿÿ !
                                                          "##           $%&'ÿ)*+

11 1 1                                                               21
0123124Case
       35 2:19-cv-03212-SVW-GJS               678ÿFiled
                                   Document 19-3  ÿ8 ÿ05/24/19
                                                          ÿ678   Page 4 of 85 Page ID #:190




                                                            ÿÿÿÿ! "
                                                          #$$           %&'(ÿ*+,

11 1 1                                                               1
0123124Case
       35 2:19-cv-03212-SVW-GJS               678ÿFiled
                                   Document 19-3  ÿ8 ÿ05/24/19
                                                          ÿ678   Page 5 of 85 Page ID #:191




                                                            ÿÿÿÿ! "
                                                          #$$           %&'(ÿ*+,

11 1 1                                                               1
0123124Case
       35 2:19-cv-03212-SVW-GJS               678ÿFiled
                                   Document 19-3  ÿ8 ÿ05/24/19
                                                          ÿ678   Page 6 of 85 Page ID #:192




                                                            ÿÿÿÿ !
                                                          "##           $%&'ÿ)*+

11 1 1                                                               01
0123124Case
       35 2:19-cv-03212-SVW-GJS               678ÿFiled
                                   Document 19-3  ÿ8 ÿ05/24/19
                                                          ÿ678   Page 7 of 85 Page ID #:193




                                                            ÿÿÿÿ !
                                                          "##           $%&'ÿ)*+

11 1 1                                                               1
Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 8 of 85 Page ID #:194




                        EXHIBIT 12
0123124Case
       56 2:19-cv-03212-SVW-GJS           Document 19-3 789ÿ
                                                         Filed
                                                              05/24/19
                                                                     Page 9 of 85 Page ID #:195

                               ÿ       X64'   ÿWÿ (Y'Y> ÿWÿ Z6')=Y



   8Y'[
  GHÿÿ789ÿ ÿIÿ ÿJ
  GHÿ789KÿHÿHÿ ÿLMÿ ÿJÿ  ÿNÿJÿOÿHÿHÿPÿ
   ÿ HÿLÿQ ÿHÿÿPPHÿRQÿÿÿRÿÿRHÿPM
  SÿÿPÿ ÿLMÿTJÿÿUKÿRÿÿÿ789ÿEPÿ 
  EÿV
  DPÿILM
  BCD     EF
  !ÿ#$ÿ%&$$#                             *-$<ÿ!ÿ'()ÿ9$-&ÿ$ÿ4!+#5-#$
     '()ÿ*+,-+ÿ$.ÿ/,+#$0ÿ%&$$#,!1ÿ2ÿ*0!33 '()ÿ4!+#5-#$ÿ/,+#$0ÿ%&$$#,!1ÿ9$5+
   '()ÿ*+,-+ÿ$.ÿ/,+#$0ÿ%&$$#,!1ÿ2ÿ4!+#5-#$ '()ÿ4!+#5-#$ÿ8#00,-ÿ9#,31
   3ÿ6!07                                 (0$3,!1ÿ9$5+
   '()ÿ*+,-ÿ8#00,-ÿ9#,31ÿ(0$3,!1 '()2'8()ÿ4!+#5-#$ÿ85::00$3,!1
   9$5+                                %&$$#,!1ÿ9$5+
                                         '()ÿ@0ÿAÿ/,+#$0ÿ9$-&ÿ%-&$$0
   '()2'8()ÿ*+,-ÿ85::00$3,!1
   %&$$#,!1ÿ9$5+
    '()ÿ/,+#$0ÿ8;+<!ÿ%,<50#$ÿ=,!,!1
   '()ÿ>$<!ÿ6!ÿ=1#?ÿ4!+#5-#,$!0
   %&$$#,!1ÿ90,!,-

11 1                                                                  513
012312456Case 2:19-cv-03212-SVW-GJS                       789ÿFiled
                                              Document 19-3      05/24/19 Page 10 of 85 Page ID
   ÿ!"##$ÿ%&"#'ÿ()*)+ÿ,ÿ-.&')/.ÿ0#"1/1/2          #:196
                               ÿ       S:6   ÿRÿ TT@ ÿRÿ U:0T

  8I JK    L
  ()"#/ÿ.3ÿ-433.                                          ;)<3A)ÿ"/ÿÿ!3"<4ÿ3#ÿ6/8.#&<.3#
   =TV
     ÿ56-0ÿ-.)78ÿ19+)ÿ:#1)/.".13/                     ÿ6/8.#&<.3#ÿ19+)ÿ-433.1/2ÿ!3&#8)
     ÿ;"81<ÿ19+)ÿ-433.1/2ÿ!3&#8)
                                          ÿ6/8.#&<.3#ÿ=)."++1<ÿ!"#.#1'2)
   ÿ;"81<ÿ=)."++1<ÿ!"#.#1'2)ÿ)+3"'1/2 )+3"'1/2ÿ!3&#8)
   !3&#8)
                                          >=(ÿ6/8.#&<.3#ÿ=&??+)+3"'1/2
   >=(ÿ;"81<ÿ=&??+)+3"'1/2          -433.1/2ÿ!3&#8)
   -433.1/2ÿ!3&#8)
                                          ÿ()*)+ÿ,ÿ19+)ÿ!3"<4ÿ-<433+
   ÿ@3A)/ÿ:/ÿ0"#2).Bÿ6/8.#&<.13/"+ C-A"++D3#)ÿ"/'ÿ1#E
   -433.1/2ÿ!+1/1<
                                          ÿ()*)+ÿ,ÿF124ÿG3H)#ÿ19+)ÿ!3"<4
                                          -<433+

  MNO        PQ7
  ()"#/ÿ.3ÿ-433.                                          ;)<3A)ÿ"/ÿÿ!3"<4ÿ3#ÿ6/8.#&<.3#
     ÿ56-0ÿ-.)78ÿ-43.2&/ÿ:#1)/.".13/
     ÿ;"81<ÿ-43.2&/ÿ-433.1/2ÿ!3&#8) ÿ6/8.#&<.3#ÿ-43.2&/ÿ-433.1/2ÿ!3&#8)
   >=(ÿ;"81<ÿ=&??+)+3"'1/2                          >=(ÿ6/8.#&<.3#ÿ=&??+)+3"'1/2
   -433.1/2ÿ!3&#8)                                        -433.1/2ÿ!3&#8)
   ÿ;"81<ÿ-43.2&/ÿ-4)++ÿ)+3"'1/2                      ÿ6/8.#&<.3#ÿ-43.2&/ÿ-4)++ÿ)+3"'1/2
   !3&#8)                                                 !3&#8)
                                                           ÿ()*)+ÿ,ÿ-43.2&/ÿ!3"<4ÿ-<433+

11 1                                                                    213
012312456Case 2:19-cv-03212-SVW-GJS                789ÿFiled
                                       Document 19-3      05/24/19 Page 11 of 85 Page ID
    ÿ"#$%&ÿ'&ÿ()*+%,-ÿ.&/,*01,2#&)3         #:197

   45##,2&+ÿ632&21 ÿ T'. ÿSÿ UU"                ÿSÿ =' (U


  BCD
  OUV Eÿ
        FCEC7BC
   7%)*&ÿ,#ÿ45##,                                  8%1#$%ÿ)&ÿ ÿ6#)15ÿ#*ÿ.&/,*01,#*
    ÿ8)/21ÿ9%*/#&)3ÿ9*#,%1,2#&ÿ.&ÿ(5%             ÿ.&/,*01,#*ÿ9%*/#&)3ÿ9*#,%1,2#&ÿ.&ÿ(5%
   :#$%ÿ6#0*/%                                     :#$%ÿ6#0*/%
                                                     ÿ.&/,*01,#*ÿ66"
    ÿ8)/21/ÿ#;ÿ9%*/#&ÿ9*#,%1,2#&ÿ'0,/2<%
   (5%ÿ:#$%ÿ6#0*/%                          ÿ.&/,*01,#*ÿ8)/21/ÿ#;ÿ9%*/#&)3
     ÿ=%;%&/2>%ÿ92/,#3ÿ6#0*/%            9*#,%1,2#&ÿ'0,/2<%ÿ(5%ÿ:#$%ÿ6#0*/%
    ÿ6)**?ÿ@0)*<ÿ7%>%3ÿAÿ4,0<%&,ÿ(*)2&2&+
     ÿ8)/21ÿ66"

  B9EC K
   7%)*&ÿ,#ÿ45##,                         8%1#$%ÿ)&ÿ ÿ6#)15ÿ#*ÿ.&/,*01,#*
     ÿ8)/21ÿ)&+%ÿ4);%,?ÿ';;21%*ÿ6#0*/%  ÿ652%;ÿ)&+%ÿ4);%,?ÿ';;21%*ÿ6#0*/%
     ÿ:#$%ÿG2*%)*$ÿ4);%,?ÿ6#0*/%
     ÿ%;0/%ÿ(#ÿ8%ÿÿH21,2$-ÿ4%$2&)*/  ÿ.&/,*01,#*ÿ:#$%ÿG2*%)*$ÿ4);%,?
                                          6#0*/%
                                                    ÿ%;0/%ÿ(#ÿ8%ÿÿH21,2$-ÿ.&/,*01,#*
                                                   =%>%3#I$%&,ÿ"#*J/5#I

  BC98QR
   84 ÿ'&3?                                        4%)*15ÿL?ÿM2IÿNÿO23%P

11 1                                                             13
012312456Case 2:19-cv-03212-SVW-GJS                     789ÿFiled
                                            Document 19-3      05/24/19 Page 12 of 85 Page ID

                          ]3A
                                                   #:198
                                                        6ÿ7ÿ         ÿÿÿ89ÿ8 7ÿ23 ÿÿ
   ÿ!"#$%&%ÿ'"$ÿ()ÿ
                     ÿ *&+,&$%ÿ+-,ÿ ::1
                                 ÿ\ÿ )!"#.% ÿ\ÿ ^3L:
   "-/0                                                    ):;<
   1"2&-ÿ3-/0                                           )&+$!5ÿ=0ÿ).+.&>
    ÿ!"#$%&%ÿ'"$ÿ1"2&-ÿ"-/0
   _:`
   4"#.5ÿ3-/0                                           ?9ÿ?ÿ?9ÿ? ÿÿÿÿ
    ÿ!"#$%&%ÿ'"$ÿ4"#.5ÿ"-/0
                                                           ):;<


                                             @&-&$+/ÿA-'"$2+.B"-
         C7ÿ7ÿ ÿDEÿF 
           ÿF E
         GEÿ9ÿ789ÿHI7ÿJ
         G ÿK Eÿ 
         Hÿ ÿF Eÿ97E 

                                         ÿ3-/B-&ÿL$+B-B-Mÿ;"#$%&%
         789ÿG ÿIÿF9ÿ?ÿNÿO9ÿH
         8 ÿ? IPÿOII
         8IÿÿGÿÿQEÿJ
         8 ÿRS9EÿTÿO ÿH
         H9UÿV 7ÿ7ÿRS9E

                                       L$+B-B-MÿWÿ)5"".B-Mÿ3XX"$.#-B.B&%
         G99ÿ1ÿ789ÿR PÿCS
         789ÿYNÿCÿCS
         789ÿH ÿ?9
         8 ÿRS9EÿTÿO ÿH
         ZE[ÿZ97ÿC


11 1                                                                  013
012312456Case 2:19-cv-03212-SVW-GJS                             789ÿFiled
                                                    Document 19-3      05/24/19 Page 13 of 85 Page ID
                                                           #:199
                                ÿ        QRAE      ÿPÿ FSESG ÿPÿ TRE.US



   VSE4                                                        )*+,-8)
                                                           ./012ÿ45
   ÿ7  ÿ8ÿ9ÿÿ9 ÿ!"
  #ÿÿ $ÿÿÿÿÿ ÿ# 6789:;<ÿ60=8;<
  ÿ%&ÿ ÿ"ÿ""ÿÿ'ÿ 
   "ÿ"ÿÿÿÿ("ÿ9"           >?78@<ÿAB5271;2075
  C:7??75ÿ:2ÿ2D?ÿEF.                                          C0B2:;2ÿ45
  G?/582?ÿH??I/:;J                                            K0L?ÿM21I<
  Nÿ245Oÿ7  ÿ8ÿ9ÿÿ9ÿ+#'ÿ+'




11 1                                                                          313
Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 14 of 85 Page ID
                                  #:200




                      EXHIBIT 13
012312435Case 2:19-cv-03212-SVW-GJS               678ÿ 19-3
                                               Document  ÿFiled
                                                                ÿÿ05/24/19
                                                                       ÿÿ Page 15 of 85 Page ID
                                                      #:201



                                     %&'&(%ÿ*+,-ÿ'-&&%+.
                                                             ÿ

   1234ÿ56ÿ42&ÿ(-37
   89:ÿ;<=ÿ>?ÿ=@:A>BCD?ÿEA::@>F:FGÿHIFÿA>H9G?ÿJAHCF>KCG>JFLÿ@CM:ÿIEÿJNÿF:CAOPÿQR:ÿ@>OO>JFÿ@:@S:A?Tÿ8JH:G9:ALÿU:ÿQH9G
   CFMÿU>FÿG9:ÿGJIH9:?GÿSCGGO:?ÿNJAÿG9:ÿV:BJFMÿ=@:FM@:FGLÿCOOÿU9>O:ÿJNN:A>FHÿG9:ÿS:?GÿQA:CA@?ÿ:MIBCG>JFCOÿEAJHAC@?ÿ>F
   G9:ÿBJIFGAPT
   WR:APÿMCPLÿG9:ÿ;<=ÿQH9G?ÿSCBXÿCHC>F?GÿEJO>G>B>CF?LÿYIMH:?LÿCFMÿSIA:CIBACG?ÿU9JÿUCFGÿGJÿA:HIOCG:LÿA:?GA>BGLÿCFM
   IOG>@CG:OPLÿM:?GAJPÿPJIAÿV:BJFMÿ=@:FM@:FGÿNA::MJ@T
   89CGZ?ÿU9PÿPJIÿF::MÿGJÿYJ>FÿG9:ÿ;<=ÿ<[\]8ÿ;^_Tÿ̀9GGE?abbYJ>FFACTFACTJAHbYJ>FTC?Ecd

   1efgÿfhiÿgeiÿjikilgmÿnoÿ(-3ÿpipjihmeqr7
   =?ÿCFÿ;<=ÿ@:@S:ALÿPJIDOOÿH:GÿCFÿJNQB>COÿ;<=ÿ@:@S:A?9>EÿBCAMLÿCÿNA::ÿ;<=ÿM:BCOLÿCFMÿCÿNA::ÿ?IS?BA>EG>JFÿGJÿJF:ÿJNÿG9:
   ;<=D?ÿCUCAMsU>FF>FHÿ@CHCK>F:?T
   tOI?LÿPJIDOOÿA:B:>R:ÿRCOICSO:ÿ;<=ÿusVGCAÿv:F:QG?ÿG9CGÿEIGÿ9IFMA:M?ÿJNÿMJOOCA?ÿSCBXÿ>FÿPJIAÿEJBX:Gw
   0 *+,-ÿx2+5x&ÿJNÿCFÿ;<=ÿy:@S:AÿyCHCK>F:
   0 6z&x5
         3{ÿ63|5(}6ÿNAJ@ÿ;<=ÿy:@S:AÿtCAGF:A?
   0 '-&&ÿ
     3(%ÿ
         3%.5665+(ÿGJÿ;<=D?ÿ\IF?Lÿ\:CAÿ~ÿ^IGQGG:AÿV9JU
         .+-&
   0
                                                                                                       =BG>RCG>JFÿ<:I>A:M


   2nÿpeÿnimÿqgÿnmgÿgnÿnqkÿgeiÿ(-37
   JIAÿJF:sP:CAÿ;<=ÿ@:@S:A?9>Eÿ>?ÿYI?GÿuÿCFMÿIFOJBX?ÿCOOÿJNÿ;<=D?ÿ@:@S:AÿS:F:QG?LÿH>R>FHÿPJIÿCBB:??ÿGJÿ9IFMA:M?ÿJN
   MJOOCA?ÿ>Fÿ?CR>FH?Tÿ=FMÿ>NÿPJIDMÿO>X:ÿGJÿ?CR:ÿ:R:Fÿ@JA:LÿB9JJ?:ÿCÿGUJsP:CAÿ@:@S:A?9>EÿNJAÿuLÿCÿG9A::sP:CAÿ@:@S:A?9>E
   NJAÿLÿJALÿNJAÿG9:ÿS:?GÿRCOI:LÿCÿQR:sP:CAÿ@:@S:A?9>EÿNJAÿJFOPÿuT
                             ÿÿÿÿ
   ^AÿBCOOaÿss

   2nÿnimÿgeiÿ(-3ÿmiÿpÿpipjihmeqrÿim7
   JIAÿ?IEEJAGÿU>OOÿ9:OEÿI?ÿM:N:FMÿPJIAÿV:BJFMÿ=@:FM@:FGÿNA::MJ@ÿU9:F:R:AÿCFMÿU9:A:R:Aÿ>GÿBJ@:?ÿIFM:AÿCGGCBXT
   [FÿCMM>G>JFLÿPJIAÿ@:@S:A?9>EÿMI:?ÿU>OOÿ9:OEÿG9:ÿ;<=ÿBIOG>RCG:ÿG9:ÿF:cGÿH:F:ACG>JFÿJNÿ?EJAG?@:FÿCFMÿUJ@:FÿG9AJIH9
   JIAÿPJIG9ÿQA:CA@?ÿGAC>F>FH?:@EJU:AÿUJ@:FÿU>G9ÿJIAÿ?:ONsM:N:F?:ÿEAJHAC@?CFMÿ?IEEJAGÿJIAÿEJO>B:ÿJNQB:A?ÿU>G9
   JIAÿUJAOMsBOC??ÿOCUÿ:FNJAB:@:FGÿGAC>F>FHÿEAJHAC@?T
                                                                                                  ÿ8
11   !"1#8$                                                                                                312
012312435Case 2:19-cv-03212-SVW-GJS                678ÿ 19-3
                                                          ÿFiled
                                                                 ÿÿ05/24/19
                                                                        ÿÿ Page 16 of 85 Page ID
   %&'(ÿ*+ÿ(&,ÿ-./0+ÿ&*+(1234
                                                Document
                                                       #:202
   567ÿ9:;<=>:?ÿ@<A7ÿBCC=D<:;<=>ÿE:CÿF=G>H7Hÿ<>ÿIJKIÿLMÿNOPOÿBQRMÿS7;7Q:>CÿT=?OÿU<??<:RÿTOÿT6GQD6ÿ:>HÿV7>OÿV7=QW7
   U<>W:;7ÿ;=ÿXYQ=R=;7ÿ:>Hÿ7>D=GQ:W7ÿQ<A7ÿC6==;<>Wÿ=>ÿ:ÿCD<7>;<ZDÿL:C<CO[ÿ\>ÿ;67ÿF=??=E<>WÿH7D:H7C]ÿ;67ÿ9@Bÿ6:CÿYQ=S<H7H
   E=Q?H^D?:CCÿZQ7:QRCÿ<>C;QGD;<=>ÿ;=ÿ;6=GC:>HCÿ=FÿWG>ÿ=E>7QCÿ:DQ=CCÿ;67ÿD=G>;QMO
   U67>ÿ:>;<^WG>ÿ?=LLM<C;Cÿ:>HÿY=?<;<D<:>CÿL7W:>ÿ;67<QÿE:Qÿ=>ÿ;67ÿP7D=>HÿBR7>HR7>;ÿF=GQÿH7D:H7Cÿ:W=]ÿ;67ÿ9@BÿF=GW6;
   L:D_OÿB>Hÿ=S7Qÿ;67ÿM7:QC]ÿE7S̀7ÿH7F7:;7Hÿ6G>HQ7HCÿ=Fÿ:;;7RY;Cÿ=>ÿ;67ÿ>:;<=>:?]ÿC;:;7ÿ:>Hÿ?=D:?ÿ?7S7?Cÿ;=ÿ<>FQ<>W7ÿ=>ÿM=GQ
   @<W6;ÿ;=ÿa77Yÿ:>Hÿb7:QÿBQRCO
   5=H:M]ÿ;67ÿ9@BÿC;:>HCÿ:CÿBR7Q<D:C̀ÿ=?H7C;ÿD<S<?ÿQ<W6;Cÿ=QW:><c:;<=>OÿdS7QMÿ;<R7ÿ;67Q7C̀ÿ:ÿ;6Q7:;ÿ;=ÿM=GQÿWG>ÿQ<W6;C]ÿ;67
   9@Bÿ<Cÿ;67Q7ÿ;=ÿH7F7>HÿM=GQÿFQ77H=ROÿU7ÿ:?C=ÿYQ=S<H7ÿZQ7:QRCÿ;Q:<><>Wÿ:>HÿWG>ÿC:F7;MÿYQ=WQ:RCÿ;=ÿWG>ÿ=E>7QCÿFQ=R
   :??ÿE:?_Cÿ=Fÿ?<F7O



     efgÿijklÿmnoopqrssntuvwxyzwty{s|ÿ~ÿfgÿjÿmnoopqrssuvu vyqnpwxyznwty{spyzwzqp|
         glÿÿglÿjflÿmnoopqrsswxyzwty{sefgxtyuqtqyvozovuvxowp|
                          jegÿÿmnoopqrsstxozowxyzwty{stxozoqwzqp|
                                         ÿÿ¡¢ÿ£¤¥ÿ¦§§ ¨¡ÿ©ÿ¦ª¥«¨¬ÿÿ
                                          ­ÿ®¯¢¥§ÿ°¢¢ÿ£ ±²ÿ³«©´²ÿµ¦ÿ¶¬




                                                                                                    ·¸¹ºÿ»¼8½
11   !"1#8$                                                                                                 212
Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 17 of 85 Page ID
                                  #:203




                      EXHIBIT 14
      Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 18 of 85 Page ID
                                        #:204
NUMBERS, FACTS AND TRENDS SHAPING YOUR WORLD              ABOUT FOLLOW  MY ACCOUNT· DONATE




                                 ~ Pew Research Center
                     Social & Demographic Trends
                                                                              SEARCH
                    MENU                        RESEARCH AREAS




    JUNE 22, 2017




    America's Complex
    Relationship With Guns
    An in-depth look at the attitudes and experiences of u.s. adults
    BY KIM PARKER (HTTPS:/IWWW.PEWRESEARCH.ORG/STAFF/KIM-PARKER) ,JULIANA MENASCE HOROWITZ
    (HTTPS:/IWWW.PEWRESEARCH.ORG/STAFF/JULIANA-MENASCE-HOROWITZ) , RUTH IGIELNIK
    (HTTPS:/IWWW.PEWRESEARCH.ORG/STAFFIRUTH-IGIELNIK) , J. BAXTER OLIPHANT (HTTPS:/IWWW.PEWRESEARCH.ORG/STAFFIBAXTER-
    OLIPHANT) AND ANNA BROWN (HTTPS:/IWWW.PEWRESEARCH.ORG/STAFF/ANNA-BROWN)




    (David Ryder/Stringer)
  Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 19 of 85 Page ID
                                           #:205
                       About four-in-ten U.s. adults say they
                       live in a gun--owning household
                                 "of all adrdts sayi7lJ} they ...




                                 5't who ...
                                                '"
                                        -
                                       Grew uP;" a

                                         ~tl1I1\1'"

                                      s",. at lea$!
                                     """'" oIlI\eir
                                 f,_ "'"'" 11\1'"
                                                                    -..
                                                                               ,
                                 ~'" I" pi' cIIort, ""' .. ofr~"""",,,dr~""n1'l8     """n>_
                                 """'" 00t "'" to "I<d. f i~moy 00' 0<11 to 11Xh '" '" ",tIUl"ls
                                 roOi",,,,dd .. ,,, rotmd~
                                 Sour« Su",<),ofU.S " r!uhronr!U<1«!Morrn 13-21.r.r!~14-
                                 ~=,
                                 .~«I'    <eo", pJ", R. ~oo_p WIll GLm<'
                                 ~EW   RESURrn OE><IUI




(htIpo:/fwww._,:Ullnllda.orrJ2017/06/""'I\D*"iiiId-dalJJ'-IIfe.Idon~~1']­
a6 ... 11''''...... 6 a-<J2/) AII.1IaI:ioa, tJ..u.s. bu.daop...daolariD&mnper!jontopDI.lutwpiibdiatotJ..fabricol
AmIricm......,.u...tJ.. caaDI:Iy'....s.t "",,", cu-.....m. paiDt ofprid.h....,. AmKicaDL WhothK fw:
"11I1tiac.oport.bootiac",,~pzotecticm,_pD ......... cuaDl:tJ..""'ttob.r ....... -.Itoth.ir
:rr..1om. AttJ.. .... tim., t1a.-lt. of pm-ntlo.lad w.1mc.lumo ....... th.natioD, mddolwtw. ...... J1ID polic:r
nmaia aJouplypalarl.d.

AMWPw-~c...terR""Y_pbltob.ttar1U1d.mmdtJ..IlD1IIpla;rwlati!lllohip~lonawnhJl1'W

and ru....1hat rwlational.ip inw_ witD. tHrpolil:y ........

'lb n<ftft'inclo that.Ameriaorllllumo 1noad~to ""'"' .m.th. 1hooypmmnallyown IIlIII orlllll:.AI ~~
third.lumo IMd in .........boJd with. pD III: _         poi1II: ill tMir u-. And rouchlJ _-in-tm - inclDdiocssK at.
tho. WDo haw ...... peno...JIy _ _ .JI1I1- ..,1hooy lumo fiNd.pD III: IIm18 po:i1d:. Today• ..m--in-ten U.II..
adulta aaytbllfOW1l.. san....d an addjti!lM136" ..,tJ..twbilol a.., don't awn..,.. DOW. a..,1IIicht b. ..... 111 <>WIIinI
• pD ia tlatUl11I'I1. A tbird al odlll!...,.a.., don't carrently""".J1ID...d cm't _tbemah. _ doinf; 10..
  Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 20 of 85 Page ID
                                                  #:206
Tobe ..... aapo:....... 1riIhsu- .......'t~pwiti\1e:~ofU.S.adDil:lgytbq~knmr""'" ...... wba
..... beD.:bot,.tther ' n:ldenl:lDyormt..IimWly,.md """"'-_ qnartM ~J -rtbeyor " ........ 6 in 1helr fianIJy line
been ~Nl "" iatirnidmd J". -u.in&:-I""- Half_II'" 'tIoIenI:e .. _ --r blcpmblem in tIuo U.s. tocIoy,
aHhaush san IlIImf!N and n o a _ ofIi!r dhmpnt..t-. on tIIia.

GIIIn.......".. ..m.1IOI1..,.,..,.. are .... deo!plydiridedon""""" lID' poIIc:y~ .. bIItthereia "KfN"'ent o n _
reotric:tIono, """" .. jUEiwllnl thooc::with """,1:Il Ul-      M and ttu.e DJI. fedo:nl-.:h 11m from bu;yIlIfIlIlDL AmIInI
" ' " 0WIIIft, there ia _ dift:raIIy of 'tIo!M on!"" pollr:y, dmm iJl.laqe pm by pmy IfIIIII.tion.


TIle """""allyl*," '4d1ft """"Y "'3.930 U.s. adub, lacl"hlc!lI\lll,26o) san <l'I'ODeft, _ oondncted Man:h 13 to 27
andAprll4 to 18, 2(117, IItIqthe PewRaeudl ~AmerI<:an"l'ieIllk Panel
~:/"""'._I            ob.oq,ImetbodnJov~......n....·t=d.JlIIlIOV) .1 Amoqthe b:yftndtnp.




                                   Majority of gun owners own multiple
                                  ,,"",
                                   "«gwt. oo:nussayi7lJ) they _·n              n.




                                                                  2-4 iIIJ""
                                                                   (37'11)




                                  ~"':   SMr~ <Of r~n1> ""'"          d,'*",
                                                                   oIf<, an.""""" rot-"'"
                                  So\o!", Su,,<),ofU.S .d ul1>ronc!~M.O!<" 13-21.nr!~14-
                                   ~=,
                                   .Am<! ,ao' <!l.:tmFMel R< ~1.<o1'i>h P Wrllt GuM·
                                   ~EW   RES£ARrn OE><IUI




(hapo:/"""'._,:Ullnllda.orrJaaI7/06/21/~!>'I'IiIh~......... IH.O/) A
1III,iorill"atpn oomen (66"l 0W1I maltiple linoIrmo, and Ibov.t~ 0'3"l.,theyc:oDid_ lee
tb. ...:t..1KIt OWI1ioca &wi-


Kaa;:r Amorriam ""' ......... ui.t in. oocial .. ",'·" ...... cua.......mp ill tUlIOll11.. a....piy hlllfof all ..............
(49"l.,that alIar .... ofllIEtn-la IIWII ........ IDmIkeonl:iut, ....... th...wba doa't """.""" Iml:r~in·
... gytAataD. 1II"111DM ufthIrir frimdo """ pilIL

~wilh ....... _nIImIoIIy-w~furtJx.awlwsnwupin .......-<IW11incho                                     bcld Ilmwho
~Dp ill     _ hDu.hold with ....... ad who ...... __ alIot ....... npart tAat th.y:6m m.d ....... whan th.y-., ...
• - - . , 12 J8UII old. Amoq ........ WDo snw lip in CUJHIWIIiB& h,,"..boJd. ami who ...... __          ohat."""
                                                                                                            th.
. - - . lip .twhich tJ.yfint m.d."", ill 17. IuD t..d. to '-:o!M ............... 1III...u. lip tlw!. WUJIIIIDl191M111
lid, on ......., ft.rJ,.....afor .........
  Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 21 of 85 Page ID
                                                 #:207
                       About three-quarters of gun owners say
                       owning a gun is essential to their
                       freedom
                       " sa!linJ} eadt is.ssenlial ro !heir"";,, sense IffuedDm


                                                        •                                         --
                                                                                     Gun """"" 94l1.
                                                                            NOn-gLll1 """""'" 92 ,00


                                                                                                ~"




                                                                                          "
                               Sour",. Su<\oy <>I U.S .• <Iuh ronc!L>Otoo<I March 13-21 • r!<! AII<' 14-
                               ~=,
                               ·.\mefico',Ctlmpl.. RHI"""""pll'lItIGun>·
                               ~EW   RESEAR<lH CH ( ITR




(httpo:/,.,.,.,.pe;o 1oltnndt.1IlfI2017/06/:I:I/~p-wIth_~~o-og!l 0Re
tl:yud deft"'"' ~ofpn 0WDeIII1I the_Ill wIIi<:l t:be7 II.D' t .... the rfPtto own IIIDII wttlI. dletrO'WD
penoml_ affrtlDClom. -74X ofpn CMIIID u,y1llll rlIht II ell ntloJ, ~ willi oDIy ~ of~ CMIIID
who sqthe HIDe.

WilDe tkrl&ht IllOWDpIW 111 ~nk1ed bylDOll:&UD 0WRers, ROt aIlJ1lll _tee pm. oomenh1p 1le8mll:1A,Y.
BIIf of all&UD0WRen..,   0WDiDc I plDlIIlmportmttothelr - . I I ldentitJ -with 2S" UJlDcthllll-my ImporlaDt
md uother 25" CIIIlIacit IICIIDeWbathDportaDt. "I1IrI!e-(n--te:o plDOWDIn.,OWDlq; Ipm. II DOl too ImporwIt III
thelr IdeDtltJ 1Dd2oX ..,It'. DOt II: aIllmpozt-.




About half ofwmw 111m (48") u,yau.,. """ 111ID. B,-eompuiMm,.boat lqaan.- ufwhiUo _lDdllOllWlUwmm
(24" ou:bJ owa pDI.1Iicm& willi 1.6" ufllllDWhlbo - . . 2 n... i1 .... III1.ducatioD pp in I(IID. -mip mel. tbt,
too,;" partic:alq-pmn""n...j ....... whitao: 4JX ofwllilll witloout Ilw:h..lgr'. doctw 1InII(IID.<IWIIID, eompum
with llbuutl quutK ofwlUlII willi atJ.Jt. baoUIot. d.rr- (21W).

GwupiqA,j..n,-, pn ...........p;" _.....        I, .Wd Uo tl.NOlI:b..t Iha. inaa-..p..;. m.CCIIJI1t!7, md m..io I
_wbm-IIlDII diorido!  -..wm..AmIm& .:I1Iib! who 1m UonmUlIWIIII. 46" ..,.1:lo!o7""" I""", B,-eompariaun,
211" of adulb! who Imo in th. oubarbJ md _         r-.r -19" -          in mban __ """ I""",
  Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 22 of 85 Page ID
                                         #:208
                       Men are more likely than women to
                       participate in some gun-oriented
                       activities
                                  " <! 9lJJ! oo:nrrssayiJIg th£!j do ~ad! <! th£ folk,Ling
                                  often or som~tim~5

                                   Go o./IOOIina ot to a
                                               tun range C            w.

                                                                           ,   "


                                                    - -'"
                                   Wa\d'I iO'JtI«Ien~
                                       TV PfOiIams ot

                                         ViSII_tes
                                          abOut IlUn$.
                                     I'I<.o'I\in&. 5tlOOtir'f.             <   39
                                           U$t<'n ro guro.

                                                                 •"
                                    ~_ts




                                        ot'. 'Hosno ....         U




                                                                 -
                                                                 '"
                                  Sour",. Su<\oy <>I u.s .• <Iuh ronc!L>Otoo<I Morch 13-21 • r!<! AII<' 14-
                                  ~=,
                                  ._ar', Ctlmpl.. RHI""""" P\\',tI(;"",.
                                  ~EW   RESEAR<lHCH (ITR




(httpo:,,,,,,,,,.p&O ::IIltrmda.orr/2G17'D6'a,t~!>'I'iIh_~1\IIIHIrHr1Il From
"tIIltiacaDd oI!t..!tlnC 1D'fiIitia& pn-nW:ecl MObilia aDd M01J:hlac;p-orilDtm TV procrIIM, tUn . . - .
1dI'1i1111 aftIIabIto ID p.atlr.1IIlaIts. About boll of P 0WDIlI (s2X) IIq th.y &0 IhaotiD& Ill" ID a JIIIl rup efta. or
omMj-.; 34" pi bamnl_ 24" .ttmd p:rD dwon .t .... oum.tim..

Whmit ...... lDp:r!HIrimlad...u.,~fuur..ia-_pD ......... C397')IWpOrtthat~.J..tacppFjm-wIIlclro
TV ....... ad,.w.. abuut ........ mdM" ~ ......Iao .bov.t ....... lpmti.. or 1IIhorz-.boutiD& IIpIda. Gun-nInd
pxbm, mdio mu... and onIiM dir= • 00' I"IIlumIU'II" papular: Abov.t w.-i1l-_ pa ......... ..,.a....,. __ to
~podcubr.,..ndia"""'{uX)or~cipata;"aDliaordi""";ODc.......abau.t ....... (IoX).J..t




Kale p:rD"""" U'IIlDOIIIlibl:Jthm WWDIII ..11D 1IW1I ....... to ""I"PiD. _                 ofth....tiorit:iea. p"" _mpk, 58" of
1I1IID. who """ ...... ..,.a....,.III.J.ootiac orto a ..... aDp.J..t ."...;--. CCIlI1pU.! wiIIr. 43" ott.malapa
.......... 11m abo hllDt .t ............ tIum _            aDd _tcl:r. 1I1OIW .....-oriotDmd TV ....... or..m....

~withtbirmanbq....t                   PC ,_tincun-Nlat.d..:tiril:iea,..w. ................. mare...a.u,.
mnnriwl to athoIr pa ......... Ibm Ibm t.m.IIIlXIIIDt.parta: 54" af1l1llll who """CUD..,..n arIDO.tai1heir
:friomd. U'II abo pD IJWI1IIn, wlWe _ aiWlllmB -:ythe .......
  Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 23 of 85 Page ID
                                                         #:209
'l'wo-thirda of I"" OW1IIIrII..,jhotectionil_mojor ........  tIu!f ""'" _....... ByCOlllpm.m, ...... fmIr-in-b!m (3SK)
db! ""!!Iial __ lIII.jor ...... ud three-iJo-In cit. oparI: oIIootins. larladlnl tupt Monti"" trap...tHeM.. ~
polIItto _I"" ....n.rt!..ru")    or IDllwirjob (SK) u beI"I.....mJ.lDwbytlu!f""'" _ ....... To to. ....... far muy I""
........... IhMe _ _ .......tap: 44" ofIi!r IIIOftI tbIUI. ..... lIII.j"" MUm:! forllW1linl_ ......



                                 Most gun owners cite protection as a
                                 major rea son for owning a gun
                                 " </grm 0l1:~rs5(1yi1lJ} ~adt is a major retISOIIu:hy thEy
                                 OIGn a gJUI




                                 FOf..,.,.1   $/I00I,,,
                                        .... part~. _
                                     "'" COIeetion _
                                        f or their job    II
                                 Sou'o<: Sur>oy <If u .s . ""'" ~ rond~ M.! rc1113-27 on<! "¢I 4-
                                 ll!, 2017
                                 -~,,,,,',~ .. ~eI!_pWrltt=­

                                 ~EW   R'ESUR<lHCH <J'ER




(httpo:/,.,.,.,.p&O ::IIltnnda.1IlII2017/06/:I:I/~p'IIiIII_~....,...uCH:l6/l
~OD!>-iD_ _ ldultJ 1&0 OWD.or ~ 0WDed _&lID (IS") ..,theyh&w:flred ""threI:tmod ID fire IIIID ID

defeGd them""'-.Ihelrflmi\rorllelrpa mslUM

~          of the reuoDI b    ownlq; 111ID, 1DOIt&IID 0WDel'I doD't tbiDkthelr bm:D&                _fit_
                                                                                              ill pa.bIic buiDeM, bat
w.,.1110 _'1 pliD& out of IhelrWlfID hidethe fact IhIIttheyOWll_""" Jli.Pt-iD-te:a ... 0WRen .,w.,.dw'tmlDd
if other people kDoww.,. _ _ &1JII, butthey&.'t tel: OII.tlD U:IlIhem; 14" IIqlletd rIIther oIherpeople DOt mow
thlttbe7 h&w: llireum, ad 6" u:tMiydo_ othen to kDDw.
  Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 24 of 85 Page ID
                                         #:210
                       About four-in-ten gun owners say there
                       is always a loaded gun within easy
                       reach when they're at home
                                " if91111 ou:rrersS<lying !Mn isa /oodw 91111 easily


                                                              -- ..- -,
                                 acressfbJe kJ them         ,,,henal hom£


                                          .... oftnetime      ~~          of' .. ' ....



                                 =- ••
                                                                           "
                                                                           ,               "
                                                                                           "
                                                                            "              "
                                _ : 5ho r< of  ",'!IO_""                        0
                                                              who c!j!t>', off<, on rtSW<, "",,'"'_
                                Sou,o<: &>roO)< of U.S. ""'" ~ ooM~ Marell13-27 ond AP<11 4-
                                ll!, 2017
                                '""",oo. .,eo",pi« R ~ ~_~Wrtl1 G!>ns'
                                 ~EW   RESUR<lHCH <J'ER




(httpo:/t-w.ptJiO   1oltrmdt.1IlJI2017/06/22/~p-with_~....,...orro6f)
~four..m-te:D &\IIl.OWlImI        C387(l..,1hereb a&1lD that II botII. iotIdedurd euIIJ _ :.1Ible III tDem III of the
tIIIIe .... tley're at home.lkII. are ~1lkIeI:J1O haw. a iotIdedptl atthe reacI:J: .as of lIIIieptl 0WDerIw.
2'" of'Mlme:ll WAIl OWII PDlI.., aiotldedptl b Iln:JI euII;y'          Ne


0ftnIl, tboat lIe!ft::D-io-te:D &WI OWlImI..,1heyOWlla NIDd&UD at. pUtol C7aXl, while 62)1 Iqlhey 0'WIl.' rifle ud
M" OWIIalhot&an. JIIndpN are mote ...... mOD 1lDOII&tJw.: lfto _a&WI far .... otlitldoJl.

AmcqtJw.: wbo _            a Dud&mI. about ODe-iD-foar (a67(l1iYtbre:r ccrylhelr ptl with lhe:m.outaide ofWir home
all 01: DIOIt of Ile time, a Jbue IIIat ri1e11O 4~ UIIOIlC thole who thiDk of1helr locIl CCI:IIIIlIIIIity u lIDIIie.


..........
w...1I_to .... Illfetyb.~wltladllldraa,dNnut: _ _ of ..._ _I ••t.bntkey
  Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 25 of 85 Page ID
                                           #:211
                 Despite some agreement, gun owners and nol'l-Owners
                 mostly differ on views of key responsibilities of gun
                 owners
                      x saying it is e=nlial for      gun'''';'''''' lI:ilh dtildnn at homt to do earn at
                      thefolk1u.ing

                             Tall< to tne;. c _
                                  abo<Jt ~ .at'M 0

                            Keep'" Of their IIUI1<
                                lil a_place


                                                                                   •
                                                                                   ~
                                                                                               •
                                                                                               ro

                                                                           44             73
                                  StOtt'..,.. afl(t
                          ~tion        separately                         ,~--...,~
                                                                                  :
                                                                                  .
                             Kee(ltMO'_,
                                 _     op-to-<l3te
                                                                          .-
                                            -
                                                                         4 \ 48
                      _ _ wiItICM<lr<!<l
                        tOat mere _   ~ns   III U..                _ , - _- "
                                                                  ~
                         ""'""" - . \nat
                            _~nsiou.e_
                                             ,""<e      ,
                                                                 "



(httpo:/fwww._.:Bllnllda.orr/2G17/D6/Z2/~!>..IiIh_~................n 0f1hl
1IIIII1YP'"'ibh odrtr pncalllium JI1D ......... eoIIid t.b ..:boa tIt.y liwwith dWdna ito a..1wme, 1hIw--"
1IIIIiori~lUppurtfmmboth11lJD.......... mda....who.......a,""".&_w.N...I;r.npm""""(95")"""
1hIt~"IiI cltilcIrm.boat pm -'"1J'io _tiol, fu!1o Hod 1>,"66" who MY d pDI.JoouJd 1M bpt in.locl.d pi..
when tloon U1I chilchw. ~ ito a.. ........ mdsg" who MY pa ......... who an pgmb oIwWd 1ab.1""..c.ty
CUUIH. ~ ofI1Oll............... abu 1I;fa... an _1iIII ~ fur &I'" _ _ with childnm in Ihoo home.



n.. uw,jorilJ rAAmIIric:omo ..Do daa't"""JUU:r..J. itil oJ.o - u . I for pD ......... with oIUhhm Ilria& ia 1hIhomoI
"iii boptheir ""'" I'IIIJ",cIec! md in .~~fmm.                a.. .mmpnitjm       Gv.n .........    w..cr-. Kl,joriti....,.a...
When..-.J..baorttWr """ bbibI, ruucbl1 blfalJUl1 0WMnI with childnm unc1m-lIIliYia&athomol.., oIl rAthe
~ ia tbir homaarabpt in.locl.d pJac. CS4X) mdd U1I unl",cIec! Cs3"l.


9tiIl, muy ..... _ _ with   children..,.. ...... altb.ir .......... bptanlorkwl
                                              ~                                              mel load.d. fa /iu:t, SO" ala...
I"" OWI1IIl"II-:ython ill. pD that. both laad.d ud -'Iy.                -b1e III Ihoan.n rAthe time""",, t:J.y'N nhom..
......-
 Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 26 of 85 Page ID
                                    #:212 OBlDpoUq, bu.t_,..,..... lIb.wappDrt
Alul'kuulwIMI_ .... 1uplJ dlI.,....wltll_




                      Some agreement and many divisions between owners
                      and non-owners on gun proposals
                      " who stT<m9/y or som£u:hatftrvor ...



                                                                                                 • --
                      _WI( tile """'tal)" II                                      Guo ""ne<!l 89""       "
                      fr"", pUI(:I1asirC ill'"

                      ~"" d>e<kS 10< ~
                                                                •            r.on."", _        89
                                                                                                     =
                      sales lnd at ."... 0Il0WS
                                                                                                         "
                      9"""11 ern ""reJlaSe!; OJ'
                      peOQIe 0<1 .... 11)" '" .... 1011 lists

                      Creatiroa a    1""""',_
                                                                                           ""
                                                                                             -
                                                                                           "'''
                                                                                                         ~




                                                                                                         "
                                                                              .
                      to tr.". i'J'1 ..1eS                                        ~


                      Ban,..". • ....., ~-sl)'le weapons
                                                                                            '"           ~




                      .......,
                      Ban'""tl .... ~y
                                                                             ..            "
                                                                                           "             "
                      .........." conceOle<l carl')" in

                      ~-
                      AlIowtng t.""hets and off""" ..
                      to car,.,.
                              gu ... in K·12 $CIlOOI<
                      ShortMi"i waiting per_                            "
                                                                         "            "
                                                                                      00
                                                                                                         .
                                                                                                         "

                      for IltJyin&lIu", Jega/fy                                                          ~
                                                                        ~         ~

                      .........." """"",,Ie<! carl')"
                                                                                                         ffi
                      ' ' ' l>0I.II • perrrWl                           n
                                                                    "
                      Source ~ofU . '. od"t",onr!~Mllrd! 13-27 .nr!A;H1I4-18, 21)17
                      .Am< '"'' " 0JmpIa ~ . ~"'rt>I> ~ 1I'It> Guns·
                      ~EW    R'ESEAIIrnOE>nUI




(htIpo:/fwww._    ~eltnllda.orrJ2017/06/22/~-roletfgulbtp-wilh~-<I6-2:I.-....-a<Hl3Jl SoIiiI
-.iori- ofbutlro pn ......... md11lUHlWl1ll<ll fnw-1imi1iDc _ _ to pDlli:a: ~ with - . J in.          md
indiYiolu.Ia who ...... lhat.lE.l_tlyor-...1im (82" or bichm"fawr unonc -=hJRll1ll).ln additioD, Ilnm&
-.iorl- £nor b.cqruwod oh.:b for prlftm .... . - l . "",.au- (77!' U1lIIDIJ1ID ......... md 1177' ........ 11IIIl-
_l.

n.. JIUI1PIaramano dmded wa... it.,.,.- totbreo oIbrpoJiq~: ....m.c. r.iIonJ. det.J,··to InI:kcun
..... ~bonni.. _llit. . w i _mdbumin&~m"';DM Ev. ......"ir..:atodwwoofpn .........
... ~ to a... pnpwlo R""cblJ W of cun owmn Cs4") ..".thooywallidfnoor talllll:iD&. r.iIonJ. d........ .-l
411" £nor. _ on -..h WMp"!M !lome «" ofpn ......... :r-or Mnnilllllich.... p· ~ m.p.m.. Supportfur
th..ptoptWbo ill1II1Cb mp... mDOIIIDDn-J1ID ......... with.bout tlrw-qaartan ormano K1inI t:liqwauld II1ppDrt
-=h al1b..JIlUPiIMIo.
  Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 27 of 85 Page ID
                                                     #:213
Attbe 11IMma.., majorilioo ofJllllIJllllln r-.r pnvMIl1llat1Wlllld gparul pn riIbfa,""'" u II1Iowmzpeopiol to
....,. ronmolod ""'" ill. m<m!! I*- .md oiIaoIriJta; 1achon .md oclmaI oftIdIoIo to ..:rr p.DII in K-12 orhnolo -
P~ that In! """" luppmted byonly obcmt. tbird of .....-<JWIlIft..




                        Among gun owners there are large partisan gaps in
                        opinion about restricting and expanding gun rights
                        " ofgrm oo·nerswho stronJ}/Y or som£u:hatftrvor ...

                                                                          Deoyl.ea<l oem ...".... _
                        Pt ..... nung tne mentaly iI
                        from !><JI<h .... ng auns
                                                            •                                      •
                                                                                              . "'
                                                                        Rt-JVlean Rtfl """.,,, 88lI.   100
                        Barr;"g gun pUrdlases b\'
                        peofIio! M ",,"fly,.. watd1 liS"

                       Bacl<inlUrId Cr.ecl<$ fO< priYat~
                       saleS ..., at gun snows

                                                                                        "
                                                                          .~----,!,




                        --
                        AllOwIng (:<)I"<>.'81!)<1 carry;"


                        ~ teacl>erS """ otIicials
                        to cat..,.
                           gun. in K·IZ scI>ooIs
                                                                         "
                                                                                               •
                                                                                              "•
                        S/Iorte<litIi ~ per;oos
                        fO/ buyingguns legally
                                                                                              "
                        AlIOwirli """"""I!)<I cart)'                     " "
                        wiU'OlJt . _                            •        •
                                                                "        "
                       Soo.>r« ~ <If U 050 odut> ronC~ MIl rd! 13-27 • n<! A;H114-18, 21)17
                                     0,
                       -Am< 'K" Cl:>rTlpja R. ~oo_ ~ Wll> Guns·
                        ~EW   R'ESEAIIrn OE>nUI




(hapo:/fwww._~eltrondo.orrJ2017/a6/"...amsic:u-coaIpla-...!AIfouob[p-wIdt~7-<16-2:1.-.mo-<JQ-02n 1"hm1
io.pmiom di-ridaill. "'" -.hip: IloII1I1um tlrur-ia-t.. hpa."bliCI1II..w. RopubIiam--nincind'P"'i.......
JI1II QWI1II[I C44J'), CIIlI1pUWd willi. loX olDomoc:rm md indepondoabl wIw ~ Democratic..

n..r. io ..... putiou. dioric1II on -..iorwo olpn policy, ad th.. wn..- rm:no.in ftm oftar CDIdrolIiacfor pm
                                                                                                             to.....m.c.
IIIW11IIlIIrlp. For IIlIIUI1plo, R8publiam pn IJIIIlIn . . 11111""'- III1IIm i - [IW-than o.nacnu.:JIIIl """"'"
d....... lDtmckpn ..... .md ..... nin,~_pcmomdbiP~moprinM Onth.ftipoid.,
RepubIimm ... .Joo man opm to PDp II tlmtW<JRid.apud "'" riIhbI. Aprima--.pla: 82!t: «.R8PUb1iCIIII. pm
.......... -..., npondin, mn_lod .,.,..,.lawato more plac., """P'c wi:lI41" «"their Domocratic~.
    Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 28 of 85 Page ID
                                                   #:214
RepabIicm p.n.....-. ... _bout briI:e _1iUIy .. o.mo.:ntiI:p.n QIWIlIft to Mf 1lIImin&:- p.n iI_1iooJ. totiu!ir

:rr-Ima {1Il!!: .... ~. md tb.e ... Do behnIond dIf&!r&c:s bet ..    IhMe two FDUpL F...........Je, bpllblIcm
                                                                                     =




......................... 1DIIl'I! libIythIUI. tD* Do!rnoIDtic~ta1D
                                                                  MJ"",,"canylllm "'" willllIIIm, ....... if <mly
_     of1bo! time {63" .... ~. Iluny ss" ofDomocral:l wIoo OW1I..lun>dll'"MJ'tIu!y_.....,..

At 0. - " .... bo1'III, p I .... _       ....... _ _ _ _             .u.... .. tb .a.t to "I!'Iddl pa. ,.wnw q • p......
..... U.s.

                                  Gun owners and non-owners disagree on
                                  impact that ease of access to legal guns
                                  has on gun violence
                                  " sa!liTlJ} eadt ronlribwesa 9",al deal or a /airammm.t
                                  kJ gundDlena intM=<1ry todmj

                                    n....... with -..hlch
                                  -",canlcl£GAUV .
                                        Obtain "'-'1'1$ 0
                                                                                GtJn_FS83'l11

                                                                                                -    ~




                                                                                         .-
                                                                            iIIon·gt..noomeOS8T


                                          Family   ""'at>i ~ 1)'
                                                                                         Mn
                                         laC .. of e<:oI"IOI"ni<
                                              OOOMuMies

                                    rM ..... wi!I\ -..hich
                                                                                     .-
                                                                                    ~~



                                    people """ LEG.o.I.LY
                                                 _il"1'I$
                                                                               "         "
                                        r_
                                         M 8<'nOUtI1
                                                        .....
                                        r M amount of ",n
                                          violence in """'"


                                                     of "'"
                                           _ in JJ\OOties
                                                                               ..
                                                                               •
                                                                                  -57 62



                                               aOd t_

                                  """" A ,.r><IomMllol ,~ts_,~_.OOut "fom,fy
                                                                                     "
                                  ,""" bil '1)1' • od """' ."""'"' of   em '"  01""",,n ,ir!eo.,
                                                                                           rr= .• YII\r ~
                                  tfJ<  0"""  Ito If """ , ~ .sI;et!. bm< ""'".mo<l!lt em >1,,<_rn
                                                                                       <>I
                                  """',.". r><! ~1< ,."""" • .,;   ,.<:1<  01 ~ <>!>P'>fIUtIIle> •
                                  So\u« . &m.<)' 01 U.S .• IM:> ronc!omd Ma,rn13-27 • nd ...",14-
                                  lll, =7
                                  ._co',         Ctlmpl .. RHltJor>sIrr P \\',tI(;"",.
                                  PEW RES£.O.RQl(H <ITR




(htIpo:/Jw-._,:Ul1nllda.0!&"""'7/06/""'~!>'I'IiIh~.......,<HD/) lWfaf
AmIricou1II d.cn"b. .... .,;m....,. _   • ....,. bi& prablom. in tJ. Umt.a SIKt., biottJ.p""PliaaII at ............... md
thDM WDo m..'tOWD ..... ditrar comidonbIJ. WIUl. .111IJoriIJ" al.tiwM wIoo do l1li1: """ .... C59"l -IUD ~
... 111IJor prubl.n in tJ. CIJW1tJytodq•• 1hird afadulbl willi """ ...... ..,tbiI ill. -..,.!ri&pmbloan.. Democzab md
~ Un ofI'w difI'wmt,                = til, with n.ma.:r.t. mm<mllibl;yto d.cn"b. ...... m1omc. ... -r bi&
pmblmn, ad lhaputillm drrida......ma wha. ccmtruIIincfar IUD o-.hip.

AmIricoma _     lIII.l:\Y factora .. ~. m100 in JI1Il 'Iiolomc. in Iha CCII1DUy 1Dd.;y. FaIl:J 116" -:r tIa _             willi wbiclo.
~.,.., iIloplIy abWn&UD """tribobla to '"" ~ .pwtdMl or.                                     em mDDI1IIt; ....,..tbo.nb.lf..,tIa ......
_bout famiJ:J iubbiit;J (74"l. J.:kof-=om;c DpJIiIilaniti_ {6S"l. tha U1III1Irtaf ...... mIomc.in WI.o..-
(~), tJ. _      willi wIUcIi people am lep.Uy Dbtain '""" (~. and tIIa ..........t al,"" ~ ia IIID'riM aDd
........,.. C51i").
  Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 29 of 85 Page ID
Gun owners and non-owners alike point to the ease with#:215
                                                          which people can illegally obtain guns as a major contributor
to gun violence in the U.S., but opinions diverge when it comes to guns obtained legally. Two-thirds of non-gun
owners see the ease with which people can legally obtain guns as contributing at least a fair amount to gun violence;
less than half (4496) of gun owners share this view.

It follows that non-gun owners are much more likely than gun owners to say further restricting legal gun sales would
result in fewer mass shootings (5696 vs. 2996); and non-gun owners are also more likely to sayan increase in gun
ownership would lead to more crime overall (4496 vs. 1396). For their part, 5496 of gun owners say there would be less
crime if more people owned guns, and 3396 say it wouldn't make much difference.

About a quarter ofV.S. adults say they or someone in their family have been threatened or intimidated by
someone using a gun

Many Americans (4496) say they personally know someone who has beeo shot, either accidentally or intentionally. This
is particularly common among black adults, 5796 of whom say they know someone who has been shot; about four-in-
ten whites (4396) and Hispanics (4296) say the same.

Higher share of gun owners (5196) than non-owners (4096) report that they know someone who has been shot, either
accidentally or intentionally.

Separately, about a quarter of Americans (2396) - including roughly equal shares of gun owners and non-owners - say
they or someone in their family have been threatened or intimidated by someone using a gun. Again, blacks are more
likely than whites to say they have had this experieoce: About a third of blacks (3296) say they or someone in their
family have been threatened or intimidated by someone with a gun, compared with 2096 of whites. About a quarter of
Hispanics (2496) say this has happened to them or to someone else in their family.

Roughly one-in-five gun owners belongs to the NRA

Overall, 1996 of all U.S. gun owners say they belong to the NRA. Republican and Republican-leaning gun owners are
twice as likely as Democratic and Democratic-leaning gun owners to say they belong to the NRA (2496 vs. 1196). And,
among Republicans, conservatives have significantly higher rates of membership - 2896 VS. 1796 of moderate or liberal
Republicans.

The public is divided when it comes to the amount of influence the NRA has over guns laws in the U.S. While 4496 of all
adults say the NRA has too much influence over gun legislation, 4096 say it has the right amount of influence.
Relatively few (1596) say the NRA has too little influence.
  Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 30 of 85 Page ID
                                        #:216
                 Americans are divided between ttlOse who say the
                 NRA has too much and the right amount of influence
                             " saymg !he Sali"""l Rifr Assodali<m (SFAj hos _       infhieru:£ "'." gun
                             hu:s in thisrounJry
                                                       loom_                            Too   Ml~




                                                       -
                              AU.AOUllS


                                                                                         "
                              .... 0>«; GUll OWN£I'S




                                                                    -
                                    NRA rne_           . 9
                                    Not a _            __


                              ~: SIlo", ;)('~1>_ dim',o~ an • ....-,""'_. ArnJI(oU            em""'''''''.
                             1!I'>i. "'Y tt>ey a,~ "",,,,0.,, oJ 111< ~AA
                             Sw!«. Su»oyofU.S .<! ult!;roM~MrI,rn 13-21 . .r!~I4-M 2'J11
                             "Am< 'K" " llirTIpIa R. ~"'rt>I> ~ 1I'It> Guns'
                              ~EW   RESP.R<lt!CU<JUI




(htlpo:/""",.pe;o 1oltnndt.11lfI2017/06/:1:1/~p-with_~~o-oof) FcI:
thelr pm. NRAmemben areilqely urtotltd with the 1JIIOmtc4Inflaen... the orpnlurt01't. ClllelrllWllaw III the
U.s. About tb-ID.-1eI:l (63X)u:r1he NU bu tlerlaht lIDowmt oflntuen'" aDd as"..".1I: hu 100 little Infh!en ... 0III;y
97' c4NRAmemben..,.the orpnlptlOll hu 100 mudllDl!ueDcearer PD laws. Amou&ROD-PD ~ 507' flew
the NRAu 100 1D.fI_1iIl

G1IIl 0WDe1'I lin: more lIkdy tbruIlIOA-pD 0WDe1'I to haw: ewE CUIltacltld • pa.bUc ofIIcIIl to apreII tIM* nplNon 011.
IJI1II pc&,-. About OlIe-tD-:Il..e C1Ul 0WIII:1'I (aJ.") sq!her haw: dOII.e tbII, COIIIpared with 1~ of IIOD-C1UJ. 0WDI:1'L

TbI rmalnclc oflhll np:nt _ml_ iDe-til: dllall.1hI pub11e'1 aperimcM wlthllllll u WIIlMmw. OIl CUD
pel"'" "'1pW 1 (httpeJ"""'.pe •• ,oIoltrs>cll.cqf2D17/06/2I.'~-<MDOIIbIp) loolai Ittllrl:
dllD .'..,me. uflPlll-.bip md a.. ....... J*iPl. """ IPlDL It LIbo ..pm_ ~&qM' ,with piDI, m::h_
puwiJIz lip ill .............msJwuwhold aDd puticiiJdiDI iDhllLIliD& <II".port oIiacrtiD&. Cbaptlr 2
(htlpo:,,,,,,,,.poIWI' :Ultnndt.0lII2017/06/:1:1/I\D*"iiiId-dliJJr-IIfe.Idon~~ fi· • _ 011.
1hI ml10 piDI hawill IhI daiq'lifa of CUD ........., i1o::ludiac~ IhIyCUIJ I.pD ",,1IIid. a.;,. hom., butrofl..
tm.,-. . . . ill pD-r.Jo.lad a::tiriti.or .....-DWI""-on.m.d ....... ....J.1hI:ir oocial tiw to ILl:I.: CUD .......... It oJ.o
loob.t,..mw&qM..... _~I:at:J..dwilh ...... a.:opIFS
(htlpo:''''''''.poIWI,:Ultnndt.0lII2017/06/~~----> ....,.m..1hI
pubIic'....... O1I.tUl"LIp""ibililiM of CUD 1IWI1IlII::i.p, with LIIl mnph.oi. OII.tUdl!Ii:zmo:a bo:Lwwu wi1I:t CUD .........
mdl1OJHJWI1llnr"""';dar          • iol ~_ fur PD ........ ID"..,.. Cbaptlr 4
(htlpo:,,,,,,,,.pe:. ~eltnndt.0lII2017/061                                      ...,._ wbtAmmimu _ u
CaDtribuqt.ct.mr to PD YioI_                  CI::o.ptar 5 (htlpl://.......~mJ.7/06/2z/y1ew&-oJ:.~) to.::-
011. ilia pIIblic'.......   an polic:J   JI1'IVII* 1:0 rwtrict or-.pmd _   to .......



    .   -
Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 31 of 85 Page ID
                                  #:217
1. For more details, see the Methodology section of the report.   +.l


2. The sample of blacks and Hispanics In the survey Is too small to analyze black and Hispanic men and black and Hispanic women separately.   +.l




                    MAKE A FINANCIAL CONTRIBUTION TO SUPPORT OUR WORK
                         DONATE
Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 32 of 85 Page ID
                                  #:218




                      EXHIBIT 15
012312435Case 2:19-cv-03212-SVW-GJS         678ÿ
                                      Document 19-3 Filed
                                                     ÿ  05/24/19
                                                              ÿÿ    Page 33 of 85 Page ID
                                             #:219




                                                            ÿÿ ÿ ÿ!"#
                                                            $            %&'(ÿ*+,

11                                                                          3134
012312435Case 2:19-cv-03212-SVW-GJS         678ÿ
                                      Document 19-3 Filed
                                                     ÿ  05/24/19
                                                              ÿÿ    Page 34 of 85 Page ID
                                             #:220




                        




                                                             ÿ!ÿ ÿ "ÿ#$%
                                                            &            '()*ÿ,-.

11                                                                          2134
012312435Case 2:19-cv-03212-SVW-GJS         678ÿ
                                      Document 19-3 Filed
                                                     ÿ  05/24/19
                                                              ÿÿ    Page 35 of 85 Page ID
                                             #:221




                                                 




                          


                                                            !ÿ"ÿ! ÿ #ÿ$%&
                                                            '            ()*+ÿ-./

11                                                                          134
012312435Case 2:19-cv-03212-SVW-GJS         678ÿ
                                      Document 19-3 Filed
                                                     ÿ  05/24/19
                                                              ÿÿ    Page 36 of 85 Page ID
                                             #:222




                              




                                                           !ÿ"ÿ! ÿ #ÿ$%&
                                                            '            ()*+ÿ-./

11                                                                          134
012312435Case 2:19-cv-03212-SVW-GJS         678ÿ
                                      Document 19-3 Filed
                                                     ÿ  05/24/19
                                                              ÿÿ    Page 37 of 85 Page ID
                                             #:223




                          




                                                             ÿ!ÿ ÿ "ÿ#$%
                                                            &            '()*ÿ,-.
                                         
11                                                                          0134
012312435Case 2:19-cv-03212-SVW-GJS         678ÿ
                                      Document 19-3 Filed
                                                     ÿ  05/24/19
                                                              ÿÿ    Page 38 of 85 Page ID
                                             #:224




                                  




                                                            !ÿ"ÿ! ÿ #ÿ$%&
                                                            '            ()*+ÿ-./

11                                                                          134
012312435Case 2:19-cv-03212-SVW-GJS         678ÿ
                                      Document 19-3 Filed
                                                     ÿ  05/24/19
                                                              ÿÿ    Page 39 of 85 Page ID
                                             #:225




                          




                                                            !ÿ"ÿ! ÿ #ÿ$%&
                                                            '            ()*+ÿ-./

11                                                                          134
012312435Case 2:19-cv-03212-SVW-GJS         678ÿ
                                      Document 19-3 Filed
                                                     ÿ  05/24/19
                                                              ÿÿ    Page 40 of 85 Page ID
                                             #:226




                                                            ÿÿ ÿ !ÿ"#$
                                                            %            &'()ÿ+,-

11                                                                          134
Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 41 of 85 Page ID
                                  #:227




                      EXHIBIT 16
012312435Case 2:19-cv-03212-SVW-GJS                       678ÿ19-3
                                                     Document   ÿÿFiled
                                                                      ÿÿ05/24/19
                                                                               ÿÿ678 Page 42 of 85 Page ID
                                                            #:228




       '()ÿ+ÿ,-./01ÿ2(0ÿ345
       67ÿ9:;<=>?ÿ@ABCÿDÿEFGHIB7JÿKBLFBM7ÿNJÿOPQR




       STUVWÿYZV[\[]ÿ^Z_ÿ̀abYZcdÿUTUVWÿY\[edUÿZfÿUTUVWÿgaWhÿiÿaYÿdVaj_\[]ÿdkUÿlZVbgÿl\gUÿlUm
       fZVÿdkUÿbadUcdÿcdZV\Ucÿa[gÿkannU[\[]cÿdZÿmUÿceVUÿiÿaYÿenÿdZÿgadUÿ̀iÿÿYUa[ÿkUWÿ̀\docÿ_\[gÿZf
       naVdÿZfÿdkUÿpZmÿqÿmedÿdZgaWÿ\[ÿYWÿ\[mZrÿdkUVUÿlacÿa[ÿaVd\jbUÿdkadÿjaYUÿdZÿYUsÿ
       ÿ
       tÿmV\Ufÿ\[dVZgejdZVWÿYUcca]UÿajjZYna[\Ugÿ\dsssÿ
       ÿ
       uv\ÿ̀vUVUÿ̀addajkUgÿ̀\cÿa[ÿUccaWÿVUnVUcU[d\[]ÿaÿbU]\d\YadUÿwxtÿTZ\jUÿdkadÿYaWÿ[ZdÿkaTU
       mUU[ÿkUaVgÿacÿZfdU[ÿacÿZdkUVcÿ̀medÿ\cÿcd\bbÿ\YnZVda[dsÿiÿlZebgÿb\_UÿdZÿcemY\dÿdk\cÿckZVdÿUccaW`
       amZedÿyzzÿlZVgcÿ̀U[d\dbUgÿuiÿaYÿdkUÿ{e\Udÿwxtsssuÿuÿ
       ÿ
       iÿZnU[Ugÿ\dÿdZÿVUagÿaÿkUaVdqlaVY\[]ÿ̀lUbbqlV\ddU[ÿn\UjUÿmWÿ|Vsÿ}aVcZ[ÿ~aVg[UVÿ̀aÿVUjU[dq
11 !"1!1243#131$$%$$1                                                         31&
012312435Case 2:19-cv-03212-SVW-GJS                       678ÿ19-3
                                                     Document   ÿÿFiled
                                                                      ÿÿ05/24/19
                                                                               ÿÿ678 Page 43 of 85 Page ID
       '()ÿ+,+-,./ÿ0,ÿ1,23.4-,2ÿ56,ÿ7892ÿ8:ÿ642ÿ3682,;ÿ<=4,5>ÿ;4+-?,ÿ?4:,259?,ÿ@;1ÿA@2248;ÿ:8.
                                                            #:229

       642ÿB8;2545=548;@?ÿ:.,,18+2ÿCÿ@;1ÿD69ÿ6,ÿ784;,1ÿ56,ÿ'()/ÿE8=ÿ3@;ÿ.,@1ÿ642ÿ,;54.,ÿ,22@9
       6,.,/ÿÿ
       ÿ
       );1ÿ45ÿF85ÿ+,ÿ564;G4;F///68Dÿ+@;9ÿ856,.ÿA,8A?,ÿ8=5ÿ56,.,ÿ6@H,ÿD.455,;ÿA,.28;@?ÿ,22@92ÿ8;
       IJ69ÿKÿL56,9M98=NÿO84;,1ÿ56,ÿ'()I/ÿ
       ÿ
       KÿF88F?,1>ÿ@;1ÿ-9ÿ;8ÿ2=.A.42,>ÿKÿ:8=;1ÿ@ÿF.,@5ÿ6@;1:=?Pÿ
       ÿ
           QJ456ÿR@.@3GÿS-@+@ÿ14@?4;Fÿ=Aÿ@;ÿ@22@=?5
        8;ÿ-856ÿF=;ÿ.4F652ÿ@;1ÿ38;2545=548;@?
       A.83,22ÿD456ÿ642ÿ,T,3=54H,ÿ8.1,.2ÿ5642ÿD,,G>
        45ÿ42ÿ@ÿ54+,ÿ58ÿ25@;1ÿ=Aÿ@;1ÿ-,ÿ38=;5,1
        ,U,354H,?9ÿ@2ÿ@ÿ+,+-,.ÿ8:ÿ56,ÿ.,2A8;24-?,>
       ?[\@]DC  @  -
            ]^__`aÿÿ
                     4
                     14;Fÿ
                         F=;C
                            8D;4;Fÿ38++=;4  59/
                                              V ÿWÿYZ
       ÿ
       (,@1ÿb1ÿc8..422,9d2ÿ@.543?,ÿ6,.,ÿ
       ÿ
         IKÿ784;,1ÿ-,3@=2,ÿ56,ÿ25@5,CD8.264A4;F
       56=F2ÿ8;ÿ56,ÿ856,.ÿ241,ÿ@.,ÿ18=-?4;Fÿ18D;>
       @;1ÿ56,9ÿ254??ÿ8D;ÿ+825ÿ8:ÿ56,ÿ+,14@ÿ@;1ÿ56,
       +@  3 64
       ghai\jZ
               ;,.9 ÿ
                    8:ÿ
                      56,ÿe,1, .@?ÿ
                                  F8 H,.
                                       ;+, ;5 /
                                              V WÿY]^f
       ÿ
       (,@1ÿb.43ÿ(@9+8;1d2ÿ@.543?,ÿ6,.,ÿ
       ÿ
         Q);9ÿF.8=Aÿ56@5k2ÿ8;ÿ56,ÿ.,3,4H4;Fÿ,;1ÿ8:
       56@5ÿ+=36ÿ6@5.,1ÿ7=25ÿ:8.ÿ184;Fÿ56,ÿ.4F65
       5ÿ64;Fÿ42ÿ@ÿF.8=AÿD8.56ÿ784;4;F/VÿWÿl\mjÿnhop^j_ÿ
11 !"1!1243#131$$%$$1                                                         21&
012312435Case 2:19-cv-03212-SVW-GJS                           678ÿ19-3
                                                         Document   ÿÿFiled
                                                                          ÿÿ05/24/19
                                                                                   ÿÿ678 Page 44 of 85 Page ID
       '()*ÿ,-./ÿ0)123/4ÿ)56378(ÿ.(5(ÿ                          #:230

       ÿ
         9:-5ÿ)88ÿ-;ÿ6.(4(ÿ5()4-/4<ÿ6.)6=4ÿ1.>ÿ/-1
       ?-5(ÿ6.)/ÿ(@(5<ÿ1(ÿ/((*ÿ6-ÿA5-6(76ÿ6.(
       4(7-/*ÿ)?(/*?(/6BÿC.)6=4ÿ1.>ÿ/-1ÿ?-5(
       6ÿ.)/ÿ(@(5<ÿ1(ÿ/((*ÿ6.(ÿD'EBFÿHÿIJKLMÿNOOMLÿPQQRÿ
       '()*ÿS)>/(ÿE88(/ÿ'--6=4ÿ)56378(ÿ.(5(ÿ
       ÿ
       T3*ÿ>-Uÿ5(7(/68>ÿV-3/ÿ6.(ÿD'EWÿ0)@(ÿ>-UÿX((/ÿ)ÿ83;(Y8-/Zÿ?(?X(5WÿS(ÿ1)/6ÿ6-ÿ.()5ÿ>-U5
       46-53(4ÿ6--Bÿ[?)38ÿU4ÿ)6ÿ/5)Z-?(*3)\/5).]B-5Zÿ-5ÿ8()@(ÿ>-U5ÿ7-??(/64ÿX(8-1^ÿ
       ÿ


       EX-U6ÿ6.(ÿD'Eÿÿÿ_ÿÿÿEX-U6ÿD'E`8-Zÿÿÿ_ÿÿÿÿÿa-??(/64ÿb-837>ÿÿÿ_ÿÿÿÿÿb53@)7>ÿb-837>ÿÿÿ_ÿÿÿÿÿcÿdefgÿD)63-/)8ÿ'3h(ÿE44-73)63-/ÿ-;ÿE?(537)




11 !"1!1243#131$$%$$1                                                                                       &1&
Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 45 of 85 Page ID
                                  #:231




                      EXHIBIT 17
           Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 46 of 85 Page ID
                                             #:232



California Politicians Propose Government Boycotts of Companies that Do
Business With the NRA
Corporations are being asked to take sides in a gun control debate that has very little to do with them.

CHRISTIAN BRITSCHGI I 3.29.20181:05 PM



California politicians are in a bit of a pickle. They want to impose yet more gun controls in the wake of the
Parkland shooting, but they're stuck in a state where firearms are already tightly regulated.

Los Angeles City Councilman Mitch O'Farrell thinks he's found a way around this problem: an official
blacklist of corporations that do business with the National Rifle Association (NRA). Yesterday he
introduced a proposal that would instruct city staff to compile a list of companies with "formal ties" to the ~
NRA and to draw up the city's options for boycotting them.

"It's time to speak with one voice and call attention to the assault weapon epidemic," O'Farrell tells the
Los Angeles Times, adding that he had delayed a vote on renting out a city-owned property to FedEx
                                                                                                                                        Monticeilio/Dreamstime.com
because of the company's purported friendliness to the NRA. (Specifically: FedEx gives the group the same
discount rates that it offers to all small businesses and associations.)

O'Farrell isn't the only California politician thinking along these lines. State treasurer and gubernatorial candidate John Chiang is leading an effort to
divest the state's public pension system, CalPERS-the largest public pension system in the country-from the five sporting goods stores that sell
firearms.

Unsurprisingly, Second Amendment advocates aren't happy about these policies.

"As if anything they do will impact gun violence," says Sam Paredes, executive director of Gunowners of California. "To me it indicates that these law
makers are not interested in good, sound policy that effects their constituents, but more interested in making a political statement. "

These policy proposals come on the cusp of an intense pressure campaign for corporate America to pick a side in a gun control debate that they have
very little to do with.

In February, the liberal site ThinkProgress published a list of some 30 companies that dared to offer discount rates and special deals to NRA members.
Teen activist David Hogg has likewise called for boycotting Amazon because it streams NRA videos on its website.

Companies that buckle to the pressure, meanwhile, then face a backlash from supporters of gun rights. When Delta scuttled a discount rate it had
been offering to the NRA's national convention, the Georgia state legislature killed a tax break benefiting the Atlanta-based company. Breitbart has
kept a running tally of corporations that have ended NRA-member deals. There is talk on social media of counterboycotts.

Coming from headline-hungry activists and pot-stirring websites, these pressure campaigns are just another depressing example of the politicization
of ever more facets of American life. When such boycotts are converted into legislation, however, they become a free-speech concern.

Budget-bloating governments have a lot of leverage over the companies they do business with. (O'Farrell acknowledged this explicitly when
introducing his legislation, telling the Los Angeles Times that he hoped to "send a message as a city with an annual budget approaching $9 billion. ")
Using that leverage to punish third parties for doing business with members of an advocacy group that these politicians don't like is both invasive
and authoritarian.

BOYCOTTS      GUN CONTROL       NRA      LOS ANGELES


CHRISTIAN BRITSCHGI is an associate editor at Reason.
III
Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 47 of 85 Page ID
                                  #:233




                      EXHIBIT 18
5/22/2019                            Andrew
            Case 2:19-cv-03212-SVW-GJS      Cuomo’s Trumpian
                                         Document      19-3WarFiled
                                                               on the 05/24/19
                                                                      NRA | The NewPage
                                                                                   Republic48 of 85 Page ID
                                                     #:234


                                                                   ADVERTISING




                                                       Drew Angerer/Getty Images


Andrew Cuomo’s Trumpian War on the NRA
Is New York’s governor abusing his powers to fight the gun lobby?

By MATT FORD
August 28, 2018                                                                                    Add to Pocket



The American Civil Liberties Union last week joined a closely watched court case, taking sides
with a national advocacy organization against a powerful New Yorker who’s accused of enacting a
retaliatory and unconstitutional policy. For once, this person wasn’t President Donald Trump.



https://newrepublic.com/article/150933/andrew-cuomos-trumpian-war-nra                                          1/6
5/22/2019
     Case 2:19-cv-03212-SVW-GJS  Andrew Cuomo’s Trumpian
                                     Document      19-3WarFiled
                                                           on the 05/24/19
                                                                  NRA | The NewPage
                                                                               Republic49 of 85 Page ID

The ACLU’s latest opponent is Andrew Cuomo.#:235   In May, the National Riﬂe Association sued     sued the
New York governor on First Amendment grounds, alleging that he’s trying to force the gun-rights
organization into ﬁnancial ruin by pressuring banks and insurance companies into severing their
business ties with it.


Cuomo is far from the only Democratic politician who is openly hostile to the NRA. But the NRA
believes the governor went too far by using New York’s regulatory agencies to intimidate the
state’s ﬁnancial sector into blacklisting the organization. The NRA says the move has caused “tens
of millions of dollars in damages” and could leave it “unable to exist” or to “pursue its advocacy
mission,” as Rolling Stone ﬁrst reported
                                reported earlier this month.


The governor responded with a sarcastic
                              sarcastic tweet
                                        tweet that the organization would be in his “thoughts
and prayers,” and has asked the federal court considering the lawsuit to dismiss it. Last Friday,
the ACLU ﬁled
         ﬁled aa brief
                 brief urging the court to reject Cuomo’s request. Cuomo thus has achieved
something of a miracle in the Trump era: uniting the organization most
                                                                  most vociferously
                                                                       vociferously opposing
                                                                                    opposing the
                                                                                             the
president
president with the one that helped
                            helped elect
                                   elect him
                                         him.
                                         him


“There are acceptable measures that the state can take to curb gun violence,” David Cole, the
ACLU’s legal director, wrote
                       wrote last
                             last week
                                  week.
                                  week “But using its extensive ﬁnancial regulatory authority to
penalize advocacy groups because they ‘promote’ guns isn’t one of them.” Multiple conservative
media outlets took note of the ACLU’s intervention in the case, often with an air
                                                                              air of surprise
                                                                                     surprise at the
unlikely alliance. Most of the mainstream outlets that covered the lawsuit earlier this month
ignored or did not notice the latest development.


That omission is unfortunate. Cuomo is widely
                                       widely believed
                                              believed to be interested in running for president
in 2020. He and his fellow hopefuls will likely be running as the antidote to Trumpism. But
Cuomo’s campaign against the NRA suggests that he could wield power in a manner that’s eerily
similar to the current president.




       Your email                                                                                Sign Up




https://newrepublic.com/article/150933/andrew-cuomos-trumpian-war-nra                                        2/6
5/22/2019                            Andrew
            Case 2:19-cv-03212-SVW-GJS      Cuomo’s Trumpian
                                         Document      19-3WarFiled
                                                               on the 05/24/19
                                                                      NRA | The NewPage
                                                                                   Republic50 of 85 Page ID
                                                     #:236
The legal battle began in the fall of 2017, when New York’s Department of
Financial Services launched an investigation into Carry Guard, a NRA-sponsored insurance
policy that covers legal costs if a policyholder faces any civil or criminal liability in using a
lawfully owned gun. The DFS announced its inquiry amid
                                                  amid pressure
                                                       pressure from Everytown for Gun
Safety, a gun-control organization that opposes the NRA, to investigate the program. Everytown
argued that the policies violated New York laws that bar insurance companies from providing
coverage that would cover criminal-defense costs, a conclusion with which DFS eventually
agreed.


Cuomo had already carved out a reputation for hardline rhetoric toward the National Riﬂe
Association. In 2014, he said that conservatives who defend civilian assault weapons “have
                                                                                      have
                                                                                      have no
                                                                                           no
place
place in
      in the
         the state
             state of
                   of New
                      New York
                          York.”
                          York The following year, he accused
                                                      accused the NRA of defending the Second
Amendment rights of people on the government’s no-ﬂy list. Sometimes he matched his words
with actions: After the Sandy Hook massacre in 2013, New York passed the NY SAFE Act, which
Cuomo has touted
          touted as among the nation’s strictest gun-control laws.


There’s nothing wrong with DFS regulating insurance policies in its jurisdiction. Nor is there
anything inherently amiss about Cuomo’s public criticism of the NRA, and vice versa. Things
didn’t really begin to go awry, according to the NRA, until the spring of 2018. In the lawsuit, the
organization claims that insurance providers began to cut ties with them under covert pressure
from state regulators. Lockton Companies, the Carry Guard provider that worked with the NRA
for two decades, told the organization it would have to end the relationship or risk losing their
New York licenses.


Days later, the NRA says, a major New York insurance company dropped out of negotiations to
serve as the organization’s corporate carrier after learning about Lockton’s decision and the
alleged threats against it. The NRA’s lawsuit claims that it has subsequently struggled to ﬁnd a
provider for insurance policies it needs to function, such as general-liability insurance to cover its
day-to-day operations as well as media-liability insurance for NRA TV, the organization’s
streaming
streaming service
          service.
          service


The alleged campaign against the NRA came at a pointed moment for the organization. Two
weeks before Lockton’s decision, a teenage gunman shot and killed 17 students and teachers at
Stoneman Douglas High School in Parkland, Florida. The massacre revived America’s
intermittent debate about the Second Amendment and re-energized gun-control activists, who
led a wave of boycotts against the NRA’s corporate partners. Cuomo leaped into the fray by


https://newrepublic.com/article/150933/andrew-cuomos-trumpian-war-nra                                         3/6
5/22/2019
      Case 2:19-cv-03212-SVW-GJS  Andrew Cuomo’s Trumpian
                                      Document      19-3WarFiled
                                                            on the 05/24/19
                                                                   NRA | The NewPage
                                                                                Republic51 of 85 Page ID
                                                  #:237
urging lawmakers in other states to resist the organization’s       political power and adopt more
stringent measures like the SAFE Act.


In April, Cuomo took more aggressive steps. He formally
                                               formally directed
                                                        directed DFS Superintendent Maria
Vullo, a former aide for the governor, to urge New York companies to “weigh [the] reputational
risk” of their business relationship with the NRA. “The Department encourages regulated
institutions to review any relationships they have with the NRA or similar gun promotion
organizations, and to take prompt actions to managing these risks and promote public health and
safety,” Vullo wrote
               wrote in her formal guidance to state businesses.


The statements don’t actually direct any businesses to cut oﬀ ties with the NRA. At most, they are
phrased as sternly worded advisory notices. But such words from a state ﬁnancial regulator are
hard to ignore, especially when the governor is backing them up explicitly. “The NRA is an
extremist organization,” Cuomo wrote
                               wrote on
                                     on Twitter
                                        Twitter the following day. “I urge companies in New
York State to revisit any ties they have to the NRA and consider their reputations, and
responsibility to the public.”


It’s a nice business you’ve got there, the governor seemed to be saying to Wall Street. It’d be a
shame if something were to happen to it. In May, a few weeks after DFS sent the notices, state
regulators announced consent orders against Lockton Companies and Chubb Group Holdings
related to the Carry Guard program; both companies were barred from working with the
organization in the future. According to the NRA, the one-two punch of the advisory notice and
the consent orders sent a chilling eﬀect throughout its business relationships.


“The NRA has spoken to numerous carriers in an eﬀort to obtain replacement corporate
insurance coverage; nearly every carrier has indicated that it fear transacting with the NRA
speciﬁcally in light of DFS’s actions against Lockton and Chubb,” the NRA said in its lawsuit. The
organization also alleged that New York’s tactics had “imperiled the NRA’s access to basic
banking services,” and claimed that multiple banks withdrew from negotiations because they
feared that “any involvement with the NRA ... would expose them to regulatory reprisals.”


This may sound like great news to the NRA’s opponents. But Cuomo’s tactics would anger liberals
if used against organizations with which they align. It’s not impossible to imagine a hardline
Republican governor taking similar steps with state ﬁnancial regulators to blacklist legal-aid
groups that represent undocumented immigrants, or nonproﬁt organizations that advocate for
reproductive rights, or even the ACLU itself. “Substitute Planned Parenthood or the Communist
Party for the NRA, and the point is clear,” the ACLU wrote
                                                     wrote last week. “If Cuomo can do this to the

https://newrepublic.com/article/150933/andrew-cuomos-trumpian-war-nra                                      4/6
5/22/2019
     Case 2:19-cv-03212-SVW-GJS Andrew Cuomo’s Trumpian
                                    Document      19-3WarFiled
                                                          on the 05/24/19
                                                                 NRA | The NewPage
                                                                              Republic52 of 85 Page ID
                                                #:238ﬁnancial regulators threaten banks and
NRA, then conservative governors could have their
ﬁnancial institutions that do business with any other group whose political views the governor
opposes.”


To that end, the organization urged the court to allow the NRA’s lawsuit to proceed to the fact-
ﬁnding and discovery stages. “If the NRA’s allegations were deemed insuﬃcient to survive the
motion to dismiss, it would set a dangerous precedent for advocacy groups across the political
spectrum,” the group warned. “Public oﬃcials would have a readymade playbook for abusing
their regulatory power to harm disfavored advocacy groups without triggering judicial scrutiny.
And it is extremely diﬃcult, if not impossible, for any advocacy group to operate eﬀectively
without routine access to basic banking and insurance services.”


Cuomo himself is not being subtle about his goals. In interviews with news outlets earlier this
month, he described
          described the NRA’s lawsuit as frivolous and downplayed
                                                       downplayed the scope of DFS’s actions.
(The governor’s oﬃce did not respond to a request for comment for this article.) Elsewhere, he’s
even more boastful about his eﬀorts. “New York is forcing the NRA into ﬁnancial crisis,” he wrote
                                                                                            wrote
on his oﬃcial Facebook account earlier this month. “It’s time to put the gun lobby out of business.
#BankruptTheNRA.” In an earlier post, he declared
                                         declared,
                                         declared “We’re forcing the NRA into ﬁnancial
jeopardy. We won’t stop until we shut them down.”


The remarks almost seem designed to prove his critics right. Indeed, the NRA cited those posts
and others like them to help demonstrate Cuomo’s intent to violate the organization’s First
Amendment rights. This may sound familiar. Last year, Trump made legally
                                                                 legally self-injurious
                                                                         self-injurious
comments
comments on Twitter and elsewhere about his ban on travel from several Muslim-majority
nations, and some were cited by lower courts when ruling against its constitutionality. There’s a
vast moral diﬀerence between these cases, but both share a common thread: using the state’s
tremendous powers to inﬂict deliberate harm on a disfavored group. It’s doubtful that Democrats
can truly defeat Trumpism by adopting it for themselves.


Matt Ford is a staff writer at The New Republic.         @fordm




https://newrepublic.com/article/150933/andrew-cuomos-trumpian-war-nra                                    5/6
5/22/2019                            Andrew
            Case 2:19-cv-03212-SVW-GJS      Cuomo’s Trumpian
                                         Document      19-3WarFiled
                                                               on the 05/24/19
                                                                      NRA | The NewPage
                                                                                   Republic53 of 85 Page ID
                                                     #:239




                                                        New hope for
                                                   the civically exhausted
                                                SUBSCRIBE TO THE NEW REPUBLIC


                                                                Subscribe $20




                          Your email                                                   Sign Up




https://newrepublic.com/article/150933/andrew-cuomos-trumpian-war-nra                                         6/6
Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 54 of 85 Page ID
                                  #:240




                      EXHIBIT 19
5/22/2019                               The NRA’s business
            Case 2:19-cv-03212-SVW-GJS Document      19-3affiliates
                                                              Filed are05/24/19
                                                                        dropping like flies.
                                                                                         Page 55 of 85 Page ID
                                                   #:241
                                                                                                        Menu

            SOMETIMES GREAT AND SOMETIMES SILLY




                   THE SLATEST

                   The NRA’s Business Affiliates Are
                   Dropping Like Flies
                   By JEREMY STAHL
                   FEB 24, 2018 • 7 25 PM
         TWEET


         SHARE


         COMMENT




https://slate.com/news-and-politics/2018/02/the-nras-business-affiliates-are-dropping-like-flies.html            1/7
5/22/2019                               The NRA’s business
            Case 2:19-cv-03212-SVW-GJS Document      19-3affiliates
                                                              Filed are05/24/19
                                                                        dropping like flies.
                                                                                         Page 56 of 85 Page ID
                                                   #:242




      The booth of National Ri le Association (NRA) is seen during CPAC 2018 February 22, 2018.
      Alex Wong/Getty Images



                   On Tuesday, Think Progress reported on a number of companies that o ered
                   discounts or perks to members of the National Ri le Association. The list—
                   along with the activism from victims of last week’s high school mass
                   shooting in Parkland—seemed to help prompt a Twitter boycott of some of
                   those companies.

                   Less than a week later, that boycott has caused the vast majority of these
                   companies to say that they are severing ties with the NRA.

                   The backlash has been such that the gun manufacturer lobbying group and
                   association for gun enthusiasts has responded with a statement decrying
                   these “cowardly” corporations. The NRA released a press release on
                   Saturday, saying in part:

        [S]ome corporations have decided to punish NRA membership in a shameful display of
        political and civic cowardice. In time, these brands will be replaced by others who recognize
        that patriotism and determined commitment to Constitutional freedoms are characteristics
        of a marketplace they very much want to serve.

        Let it be absolutely clear. The loss of a discount will neither scare nor distract one single NRA
        member from our mission to stand and defend the individual freedoms that have always
        made America the greatest nation in the world.

                   The lood of leeing companies began on Thursday when the First National
                   Bank of Omaha said it would not renew a contract for its “NRA Visa Card.”
                   On Saturday, United Airlines and Delta Airlines each said they were ending a
                   contract for discounted rates for group travel for NRA members.




https://slate.com/news-and-politics/2018/02/the-nras-business-affiliates-are-dropping-like-flies.html            2/7
5/22/2019                               The NRA’s business
            Case 2:19-cv-03212-SVW-GJS Document      19-3affiliates
                                                              Filed are05/24/19
                                                                        dropping like flies.
                                                                                         Page 57 of 85 Page ID
                                                   #:243




                   Here is a list of some of the companies that have publicly cut ties with the
                   NRA in the past few days, according to Think Progress:

                   TrueCar
                   Wild Apricot
                   Avis and Budget
                   Allied Van Lines and NorthAmerican Van Lines
                   Hertz
                   Teladoc
                   SimpliSafe
                   Chubb
                   MetLife
                   LifeLock
                   Symantec
                   Enterprise, Alamo, and National
                   First National Bank of Omaha
                   Starkey Hearing Technologies

                   And here is a list of businesses that, as of Saturday evening, still had deals
                   with the NRA, according to the Think Progress list:

                   FedEx
                   Vinesse Wines
                   HotelPlanner.com
                   Lockton
                   eHealth
                   Medical Concierge Network
                   Life Insurance Central
                   ManageUrID
                   LifeLine Screening
https://slate.com/news-and-politics/2018/02/the-nras-business-affiliates-are-dropping-like-flies.html            3/7
5/22/2019                                  The NRA’s business
            Case 2:19-cv-03212-SVW-GJS Document         19-3affiliates
                                                                 Filed are05/24/19
                                                                           dropping like flies.
                                                                                            Page 58 of 85 Page ID
                                                      #:244
                The direct advocacy against companies that o er discounts to NRA
                   members has not been the only inancial consequence of the wave activism
                   in the wake of the Parkland shooting.

                                                                       ADVERTISEMENT




                                                                                                        inRead invented by Teads




                   These discount providers, indeed, are not the lobbying group’s biggest
                   corporate supporters. Those are obviously gun manufacturers.

                   Axios reported that Bank of America had taken one step to reconsidering its
                   relationship with companies that manufacture assault weapons for non-
                   military use. Bloomberg News, meanwhile, reported that BlackRock Inc. was
                   considering limited steps to remove gun companies from certain investment
                   portfolios for people who didn’t want to invest in them.

                   As Bloomberg News reported, for the inancial industry to untangle itself
                   from the gun industry would seemingly take a sea change:

        More than $845 billion of U.S. institutional assets restricted investments were in weapons as
        of the start of 2016, according to data from US SIF, the Forum for Sustainable and
        Responsible Investment. That number soared more than 1,000 percent following the Sandy
        Hook school shooting in December 2012, from $74 billion at the start of 2012.

                   If the #BoycottNRA activism that has been so successful on Twitter in the
                   past few days is going to have a lasting impact, the inancial system is where
                   these activists may have to try to turn next.

https://slate.com/news-and-politics/2018/02/the-nras-business-affiliates-are-dropping-like-flies.html                              4/7
5/22/2019                               The NRA’s business
            Case 2:19-cv-03212-SVW-GJS Document      19-3affiliates
                                                              Filed are05/24/19
                                                                        dropping like flies.
                                                                                         Page 59 of 85 Page ID
                                                   #:245
                                                         Tweet               Share              Comment


                                                               Gun Control       Mass Shootings




    Dear Care and Feeding: I Do Most of the Child Care. How Do I Correct My Husband’s
    Parenting Mistakes?
    Slate

    Dear Prudence Podcast: Help! My Mother Disapproves of My Big, Expensive Wedding.
    Slate



    Meet the Piano Expert With $86 Million in Sales
    Slate




    Switch and save an average of $699. Savings make me smile.
    Progressive | Sponsored




    Electrical Engineers: Check Out The RSL10 From ON Semiconductor
    ON Semiconductor | Sponsored




    If Your Dog Shakes (Do This Every Day)
    Ultimate Pet Nutrition | Sponsored



    A slam dunk for those looking for a one-card wallet
    The Ascent | Sponsored



    This Japanese Invention For $79 Let's You Speak 43 Languages Instantly
    Translaty - Instant Translator | Sponsored




    If Your Indoor Cat Vomits (Do This Every Day)
    Ultimate Pet Nutrition | Sponsored




    Do This if You Own a Home With No Missed Payments in California
    Fetcharate Mortgage Quotes | Sponsored


https://slate.com/news-and-politics/2018/02/the-nras-business-affiliates-are-dropping-like-flies.html            5/7
5/22/2019                               The NRA’s business
            Case 2:19-cv-03212-SVW-GJS Document      19-3affiliates
                                                              Filed are05/24/19
                                                                        dropping like flies.
                                                                                         Page 60 of 85 Page ID
                                                   #:246

    3 Ways Your Cat Asks For Help
    Dr. Marty | Sponsored



    Each State Hilariously Depicted By One Stereotypical Photo
    DomesticatedCompanion | Sponsored



    7 Mistakes Everyone Makes When Hiring a Financial Advisor
    SmartAsset | Sponsored




    Teen Kicked Out Of Prom When Adults Can't Stop Staring
    EternalLifeStyle | Sponsored




    50 Of The Most Useless Cars Ever Made
    MoneyPop | Sponsored




    Dear Care and Feeding: Should I Tell My Daughters About My Long-Ago Abortion?
    Slate



    Dear Care and Feeding: My Child Keeps Getting Invited to School-Night Sleepovers
    Slate



    Dear Care and Feeding: How Do I Get People to Stop Joking About How Angry They Are I
    Lost the Baby Weight?
    Slate




    The Genius Trick Every Home Depot Shopper Should Know
    Wikibuy | Sponsored




    How Far Does $1 Million Go in Retirement?
    Fisher Investments | Sponsored




https://slate.com/news-and-politics/2018/02/the-nras-business-affiliates-are-dropping-like-flies.html            6/7
5/22/2019                               The NRA’s business
            Case 2:19-cv-03212-SVW-GJS Document      19-3affiliates
                                                              Filed are05/24/19
                                                                        dropping like flies.
                                                                                         Page 61 of 85 Page ID
                                                   #:247




    Reprints                         About us                       FOLLOW US

    Advertise: Site / Podcasts       Work with us                         Facebook

    Commenting                       Send us tips                         Twitter
    Podcast FAQs                     User agreement
                                                                          Instagram
    Contact / Feedback               Privacy policy
                                                                          RSS Feed
    Pitch guidelines                 AdChoices

    Corrections                      Slate Shop




    Slate is published by The Slate Group, a Graham Holdings Company.
    All contents © 2019 The Slate Group LLC. All rights reserved.




https://slate.com/news-and-politics/2018/02/the-nras-business-affiliates-are-dropping-like-flies.html            7/7
Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 62 of 85 Page ID
                                  #:248




                      EXHIBIT 20
5/22/2019                        These 3,100 businesses
            Case 2:19-cv-03212-SVW-GJS       Document   love 19-3
                                                             the NRA even
                                                                     Filedas others pull back Page
                                                                             05/24/19         - Chicago
                                                                                                      63Tribune
                                                                                                           of 85 Page ID
                                                           #:249


These 3,100 businesses love the NRA even as
others pull back




Despite a backlash against the NRA, thousands of businesses have proudly stood by the organization. (Seth Perlman / AP)


By Ivan Levingston
Bloomberg


MARCH 12, 2018, 12:05 PM



Y           ou can’t confuse Delphi Greek restaurant with Smith & Wesson. Delphi specializes in kebabs and baklava
            — not AR-15s and ammunition.

Yet the Los Angeles restaurant is one of about 3,100 U.S. businesses that still proudly stand with the National
Rifle Association. At a time when major corporations like Delta Air Lines Inc. and Dick’s Sporting Goods Inc.
are rethinking their relationship with firearms, the NRA’s legion of steadfast supporters in its Business Alliance
provides a sharply different view of America’s enduring gun culture.

These outfits are the business equivalent of the NRA’s about 5 million claimed individual members. Most are
small concerns. Many are associated with the firearms industry. And whether they’re in liberal bastions or the
reddest of red states, they tend to oppose any tightening of gun controls, despite the national outcry over the
  MEMORIAL     DAY SALE
Feb. 14 school shooting                SAVE NOW ›
                        in Parkland, Fla.
    12 FREE weeks, ends 6/3

https://www.chicagotribune.com/business/ct-biz-pro-nra-businesses-20180312-story.html                                      1/3
5/22/2019
      Case 2:19-cv-03212-SVW-GJS These 3,100 businesses
                                             Document   love 19-3
                                                             the NRA even
                                                                     Filedas others pull back Page
                                                                             05/24/19         - Chicago
                                                                                                      64Tribune
                                                                                                           of 85 Page ID
                                                           #:250
The Business Alliance, as the group is known, has members in 50 states. They range from a pawnshop in
Hartselle, Ala., to a stone veneer contractor in Schuylkill Haven, Pa., to a hunting preserve in Kamuela, Hawaii.
Businesses pay a yearly fee that members said can range from $40 to $150 per year, and in return they get
visibility, a plaque and the chance to identify with a cause.

“The Second Amendment for me is very personal,” said Roozbeh Farahanipour, who owns Delphi and fled his
native Iran after leading student protests in 1999. “As long as I think that they’re defending the Second
Amendment, and it still is challenged by a group of people, I believe I need to support them.”

The NRA still wields political clout. But the quick erosion of support among America’s largest businesses
reflects its changing place in the national landscape. An NPR/Ipsos poll taken two weeks after the Parkland
shootings found just 36 percent of Americans said the NRA represents their views, down 7 percentage points
from October.

After the Parkland shooting, businesses affiliated with the NRA came under pressure as never before, with
protesters using Twitter and Facebook to threaten boycotts and students at the school upbraiding politicians for
taking its money. Publicly traded companies almost uniformly dumped the organization, with the high-profile
exception of shipping company FedEx Corp., ending special discounts for NRA members and removing their
logos from the NRA’s website.

NRA spokesman Andrew Arulanandam didn’t respond to phone and email messages asking about the group’s
relationships with business. But casual supporters with a broad clientele have peeled away, leaving niche
concerns motivated by ideology.

Farahanipour’s restaurant is less noted for devotion to firearms than for fish tanks so splendid they have their
own Facebook page. But the 46-year-old believes firearms could have swayed the outcome of his student
rebellion against theocracy, and keeps two Glock handguns.

When Delphi’s tie to the NRA became known, Farahanipour endured reviews and social media posts criticizing
his affiliation, but he was unmoved.

“I went through many worse things in my life to think that a couple of the comments or reviews, they can
change my mind,” he said.

The same goes for Brady Phenicie, 52, who owns information technology company Phenicie Business
Management in Healdsburg, Calif. He’s received calls from people upset over his affiliation and threatening to
withhold business.

“I answer to myself,” Phenicie said. “My reason for joining is saying, ‘Hey, thank you for checking my rights,
because I really feel like they’re going away.”‘

TheMEMORIAL    DAY
    exodus at the  SALE level marks a turning point for the NRA.
                  national         SAVE NOW ›
    12 FREE weeks, ends 6/3

https://www.chicagotribune.com/business/ct-biz-pro-nra-businesses-20180312-story.html                                      2/3
5/22/2019
     Case 2:19-cv-03212-SVW-GJS  These 3,100 businesses
                                             Document   love 19-3
                                                             the NRA even
                                                                     Filedas others pull back Page
                                                                             05/24/19         - Chicago
                                                                                                      65Tribune
                                                                                                           of 85 Page ID
                                                           #:251
Dreamed up in 1871 by a pair of Union Army veterans, it largely promoted shooting sports and safety until the
late 1960s and the rise of law-and-order politics. Today, the group has become a major player in accelerating
political polarization. In the 2016 elections, the NRA gave 99 percent of its contributions to Republicans,
according to the Center for Responsive Politics. In 1990, the GOP received just 65 percent.

As part of its turn rightward, the NRA has developed its own media profile led by spokeswoman Dana Loesch,
who stars in videos that present an ominous view of an America engulfed in a barely contained conflict that
threatens to explode into violence.

“They were a moderate group,” said Scott Melzer, a sociology professor at Michigan’s Albion College and the
author of a book on gun politics. “I would characterize them as part of the mainstream American life.”

“Today’s NRA appeals primarily, almost solely, to diehard guns-rights enthusiasts.”

It was company that the Music Center, a Los Angeles organization that hosts ballet and classical-music
concerts, was surprised to find out it kept. Howard Sherman, its chief operating officer, said few knew the
center was a Business Alliance member until an attendee called.

“We had been signed up for the Business Alliance many, many years ago,” Sherman said. “We would never take
a political stand in that way.”

Some relish the chance.

John Emerick, who owns JElectric Inc. in Hull, Iowa, paid for a five-year membership in the Business Alliance
after the shooting. Chris Pastrana, who runs a media business in New Hampshire, also said he joined in the past
few weeks, even though he doesn’t personally belong to the NRA.

Anthony Giura, whose western Pennsylvania waste management firm New Age Environmental Inc. is an
alliance member, said the big companies have gone soft.

“These corporations are succumbing to political pressure, which I don’t think they need to do,” he said. “As far
as me and my company, we’re not going anywhere.”

With assistance from Dimitrios Pogkas

Michael R. Bloomberg, founder of Bloomberg News parent Bloomberg LP, is a donor to groups that support
gun control, including Everytown for Gun Safety.

Copyright © 2019, Chicago Tribune


This article is related to: National Rifle Association of America, Bloomberg L.P.

    MEMORIAL DAY SALE
                                                    SAVE NOW ›
    12 FREE weeks, ends 6/3

https://www.chicagotribune.com/business/ct-biz-pro-nra-businesses-20180312-story.html                                      3/3
Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 66 of 85 Page ID
                                  #:252




                      EXHIBIT 21
        Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 67 of 85 Page ID
                                          #:253

FMI''Pnt![

Andrew Cuomo's Unconstitutional Assault on the NRA

"="lIW! 111.1.2C1112:01.1111




Andrnr 0I0m0'. rrurthodI may be Dboc:uM, but bU .iIIIIiIIIl on the Fim Am"",hm'lll ill ,;mythiIIS but .ubt:le. "If the ONRA JOD bankrupt bt!<:aue of
the Sta~ of New YDdI. " the IJOVftIlOZ ImI:Il:d In A1J8ust.   "ther'll be In my thDuPU and pray=. I'D _            you In court. "

ThaI court i111!l<ptCted 10 decide any day DOW wllelher the NatioJlal Rifle ~ can proceed with ill fMm!lawIujt apinII: CumnD, whid:l
~ him with IlIins the          .tm'.       DoparImmI of F'Irw!dal Servtceo (DFS) 10 pursue a "pnllti<:al VO!III!o!ttJ. apimt the NRA." The Americm OYll
LIbertIeIUDiDD .I:b1Dkt the cue sbould be beud.. and ft', DOt hard 10 _why, liVeD CUDmD'lthugilb. aI:rue of resuJatorr pnwen 10 puII!sb. hIs
DppIIIU!IIbI in the CUll IlDl1II1Il dl!bo.lt!.

"I am dhctin!I the ~ Df FIm.ntW ServiceI to urwe inI=n ud bo.nkeQ .utewidl! 10 determIoe whether ~ ~~D"lhIp they lIllY ~
with the NRA Dr sImllar DlpuizaUOOI HDdI the IIrlOIIl: I!IeSUp 10 their clieoll and their commUDltle&, " CUomD Mid. lut April. "ThiI II DOt just a
I%Wh!r of ~tmoD,       it ill a I%Wh!r Df p.1blic uH!ty, and W<IIkinI tocetJ>er. __ can pul ;on I!Ild 10   «on YiDlena! in NI!W York mu:e and for all."
Maria VuIlD, wlm lI1III DFS, wa evm DIDII! aplicil. "DFS wpo 011 iIImranI2 cumpanies and bonb dDinC Jrumno.o in New York 10 join the
compame. !hilt ~ aIreitdy dbamtInued their ~" with the NRA," Ihe uld In the lillie prall reIwlIe.
The memnranda that VUIlD !JeIl1 ilIIIIIl and iNURP'" mmpeWn that day wpd them. 10 "CDJ:llIDue enlua!Inc md menaCine their risks, Includin!
repul:J.tioJlal riIb, thai may me fm:m their dWinp with the NRA Dr IIimiIar         «on pmmntiIm. mpniu1ion. " She oaid "the DepmmenI: ~
resuIaud ImtituliDDlllo =iew ~ relitIDDtbIpIthey haft with the NRA Dr Ilmllar IIDl promDIiDD. orpnlqriDDl, mil 10 taR prompt acUOIlIlo
IIWlIII! lheIe riIkI and promote public hNltb. and. ufety. "

TwD Wl!!O!b Ialf!r, aif 10 underIlru! the   <ianAen of dnln& bnalnou with "K"" pmmnt!nn ~ " DFS annrnmrg! a                          CUEW51 dI!ae with Inclcto:n
CDmpIDlel, the N!'W 1Wk admlD1mator of Cmy Guard. the NRA'll!ab:IIJ.ty iDsuraDc:e             prnsram. f1z people who Ule tiru:!IlIlD Ielf-dl!fmle. Lockto:D.
.qrmd ID pay a $7 millinn fine fur aIlepd riDlmDnI of .ule repIaIimD and promiIed 10 IIop hI!lpin,I the NRA wiIb insw;mce pmgt;unI in New YiJ:rk,.
reprdleN of Ihelr~.

P1Te days Iatet DFS ImIWI. a COllleJII. dI!ae wItb. Chubb, which. IIIldmrrote the carry Guard procram. nvmeeD by LoclamL Chubb ICfeed 10 pay $1.3
miDinn and mun the NRA DOt just in NI!W York bul ibrmJIboul the wn:dd.
           Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 68 of 85 Page ID
Uoyd's of London ~ its relationship with the NRA two days after #:254
                                                                the Chubb consent decree was announced. Because of the state's implicit
threats, the NRA says, it has had trouble finding companies willing to provide even basic banking and insurance services, much to Cuomo's gloating
delight.

NRA critics who are inclined to share in that delight should consider the principle at stake here. "If the script was flipped," NRA lawyer William
Brewer .wned in an interview with Fox News, ftand a conservative governor of Kansas was very pro-life, his administration could target Planned
Parenthood's financial activity." Or insert the name of your favorite advocacy group.

The legal rationale for Cuomo's efforts to cut off the NRA's access to financial services, to the extent that one exists, is based on the concept of
"ll:putatioD risk," one aspect oftbe "safety and sOWldness· that financial regulations are supposed to promote. In using a broad definition of
reputation risk to attack legal conunercial activities that offend him, Cuomo is taking a page from the Obama administration's Operation Cboke Point,
which mainly targeted payday lenders but also cautioned banks against serving "high-risk" dealers in pornography. firearms. and "racist materials.     II



all of which are not just legal but constitutionally protected.

Cuomo seems to think there is no reputation risk for Democrats who violate the constitutional rights of their political opponents. I hope he is wrong.

Update: In a ~ released on 1llesday night, U.S. District Judge Thomas McAvoy ruled that the NRA's case should proceed. "The allegations in
the Amended Complaint are sufficient to create a plausible inference that the Guidance Letters and Cuomo Press Release, when read together and in
the context of the alleged backroom exhortations and public announcements of the Consent Orders, constituted implicit threats of adverse action
against financial institutions and insurers that did not disassociate from the NRA." Mcavoy writes. "The Amended Complaint contains sufficient
allegations plausibly supporting the conclusion that Defendants' actions were taken in an effort to suppress the NRA's gun promotion advocacy.
Moreover, the NRA's allegations that Defendants' enforcement actions against Lockton and Chubb impeded the NRA's ability to enter contracts for
lawful affinity insurance plans, but did not take similar action against other membership organizations that did not engage in gun promotion
advocacy... provides a plausible basis to conclude that Defendants sought to impose a content-based restriction on NRA-affiliated businesses based on
viewpoint animus that serves no substantial government interest. ft More .11m.

c Copyright 2018 by Creators Syndicate inc.

FlRSTAMENDMENT      GUN CONTROL        NRA    ANDREW CUOMO   FREE SPEECH




."
MCQB IUUNM   is a senior editor at Reason .
Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 69 of 85 Page ID
                                  #:255




                      EXHIBIT 22
5/22/2019   Case 2:19-cv-03212-SVW-GJS NRA-ILA | Shopify 19-3
                                        Document         Targets Law-Abiding Firearm Businesses
                                                                  Filed 05/24/19         Page 70 of 85 Page ID
                                                       #:256




  APPEARS IN            GUN LAWS          NEWS



  Shopify Targets Law-Abiding Firearm
  Businesses
  FRIDAY, AUGUST 17, 2018




     is week, Canadian e-commerce host Shopify changed their company’s rearm policy with disastrous e ects
  for law-abiding U.S. gun businesses that use their e-commerce services. Shopify’s abrupt overnight decision to
  block the sale of speci c rearms is a reversal of their previous business model and creates nancial hardship on
  gun shops that currently use Shopify. One example of a company impacted by Shopify’s gun policy is Franklin
  Armory.

  According to Franklin Armory President Jay Jacobson, Franklin Armory has contracted with Shopify for e-
  commerce services since 2013. Besides hosting Franklin Armory’s retail store, the company’s website, which is
  built around Shopify’s services, has been the landing page for the company’s blog, served as a resource for
  downloadable catalogs and safety manuals, and provided contact information for Franklin Armory, dealers, and

https://www.nraila.org/articles/20180817/shopify-targets-law-abiding-firearm-businesses                             1/5
5/22/2019
        Case 2:19-cv-03212-SVW-GJS NRA-ILA        | Shopify 19-3
                                            Document        Targets Law-Abiding Firearm Businesses
                                                                     Filed 05/24/19         Page 71 of 85 Page ID
                                                          #:257
  distributors. Over the past ve years, Franklin Armory has spent at least ve-hundred hours per year
  developing, updating, and cra ing their online presence using Shopify’s services. Given the number of
  employee hours, Jacobson estimates Franklin Armory has spent well over $100,000 in developing their website
  using Shopify’s e-commerce solutions.



                                 Shopify Bans Franklin Armory




  Franklin Armory has over 25,000 customers routinely using their website to learn about their latest products
  and purchase gun accessories and complete rearms (which are then shipped to their local FFL.) Franklin
  Armory dealers and distributors use Shopify’s e-commerce services to show MSRPs, product speci cations,
  and provide their customers with information regarding the current availability of merchandise associated with
  Franklin Armory. To be summarily shut down for selling a lawful product in commerce is exceedingly damaging
  to their business. Even just trying to move their site to a new vendor is a substantial undertaking and lengthy
  process.


  Jacobson told the NRA, “Unfortunately this is not the rst time Franklin Armory has been discriminated
  against for selling a legal product in the most heavily regulated industry in the country. Something needs to be
  done to prevent this repressive censorship.”

  Needless to say, Jacobson is right. Something must be done to counter the pervasive gun censorship
  environment prevalent in both the United States and Canada.


  Let Shopify know how you feel:


  Facebook: Facebook.com/Shopify

  Instagram: Instagram.com/Shopify


  Twitter: @Shopify

https://www.nraila.org/articles/20180817/shopify-targets-law-abiding-firearm-businesses                              2/5
Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 72 of 85 Page ID
                                  #:258




                      EXHIBIT 23
5/22/2019                         NRA Boycotts:
            Case 2:19-cv-03212-SVW-GJS          FedEx, Apple,
                                          Document        19-3Amazon Are NRA
                                                                  Filed      Business Partners
                                                                          05/24/19     Page| Money
                                                                                               73 of 85 Page ID
                                                        #:259



    Apple, Amazon and More Companies Facing Boycotts Over Ties to the
                                NRA


                                                   By BRAD TUTTLE February 26, 2018



       Gun-control advocates have had some success pressuring businesses to cut ties
       with the National Ri e Association in the wake of the deadly Florida high
       school shooting.


       But several major companies are still under pressure.


       Even as businesses like Hertz, Enterprise, United Airlines, and MetLife end
       their partnerships with the NRA, rms such as FedEx continue offering
       discount programs for NRA members. And major streaming TV services run by
       some of the world’s biggest tech companies still give the NRA a platform for its
       message by showing its channel NRATV, advocates argue.


       For its part, the NRA stated that the companies ending their partnerships are
       simply punishing “NRA membership in a shameful display of political and civic
       cowardice. In time, these brands will be replaced by others who recognize that
       patriotism and determined commitment to Constitutional freedoms are
       characteristics of a marketplace they very much want to serve.”


       Here are nine companies that some gun-control supporters say should be
       boycotted because of their ties to the NRA or the gun industry as a whole.


       Amazon

       The nonpro t nonpartisan group Moms Demand Action for Gun Sense in
       America is calling for all streaming TV services, including Amazon Prime
       Video, to remove the NRA channel NRATV from their packages. A separate

http://money.com/money/5176783/nra-boycott-fedex-amazon-apple-gun-control-youtube/                                1/5
5/22/2019                         NRA Boycotts:
            Case 2:19-cv-03212-SVW-GJS          FedEx, Apple,
                                          Document        19-3Amazon Are NRA
                                                                  Filed      Business Partners
                                                                          05/24/19     Page| Money
                                                                                               74 of 85 Page ID
                                                        #:260
       Change.org petition addressed to Amazon founder and CEO Jeff Bezos that also
       calls on Amazon to stop streaming NRATV has been signed by 173,000
       supporters as of Monday afternoon.


       Many gun-control advocates, including one of the most outspoken Parkland
       shooting survivors, high school student David Hogg, say that people should
       cancel their Amazon Prime subscriptions if Amazon does not cut ties with the
       NRA.


       Apple

       Activists are encouraging people to boycott Apple because, like Amazon, the
       tech company’s streaming TV options include NRATV. “It’s time for tech
       leaders to acknowledge their role in helping the NRA spread this dangerous
       content and cut it out,” Moms Demand Action founder Shannon Watts said in
       the group’s press release. “NRATV is home to the NRA’s most dangerous and
       violence-inciting propaganda.”


       FedEx

       Over the past week, many companies, including MetLife Insurance, the
       software security rm Symantec, Delta and United airlines, and Enterprise and
       Hertz rental cars, have ended their discount programs for NRA members. While
       a few smaller companies are maintaining their NRA discount partnerships, the
       only household brand that is still offering special discounts for NRA members
       is FedEx: Members of the NRA Business Alliance get up to 26% off FedEx
       shipping services.


       Because of FedEx’s business arrangement with the NRA, gun-control advocates
       say it’s time to boycott FedEx and use an alternative like UPS, DHL, or the U.S.
       Postal Service instead.


       On Monday afternoon, FedEx released a statement saying that its views are
       different from the NRA in that “FedEx opposes assault ri es being in the hands

http://money.com/money/5176783/nra-boycott-fedex-amazon-apple-gun-control-youtube/                                2/5
5/22/2019                         NRA Boycotts:
            Case 2:19-cv-03212-SVW-GJS          FedEx, Apple,
                                          Document        19-3Amazon Are NRA
                                                                  Filed      Business Partners
                                                                          05/24/19     Page| Money
                                                                                               75 of 85 Page ID
                                                        #:261
       of civilians.” Nonetheless, FedEx said that the “NRA is one of hundreds of
       organizations in our alliances/association Marketing program whose members
       receive discounted rates for FedEx shipping,” and that it would not be changing
       the NRA discount program.


       HotelPlanner

       The booking site HotelPlanner.com has a discount program for NRA members,
       and its CEO, Tim Hentschel, says there are no plans to end it. “We’re a classic
       hospitality company,” Hentschel said on CNBC on Monday. “If you ask us to be
       a part of your boycott war, that’s not what we’re about. We’re about hospitality,
       we’re about welcoming all guests.”


                                                         LIVE POLL          8 255 VOTES


                                Is there any potential for wind energy in the
                                                  future?




                                        No, it will cost too                       Yes, it’ll be an
                                        much and take too                      important resource
                                        long                                        for the future




                         PARTNER CONTENT



       It’s this stance that has inspired some to push for a boycott of HotelPlanner.



http://money.com/money/5176783/nra-boycott-fedex-amazon-apple-gun-control-youtube/                                3/5
5/22/2019                         NRA Boycotts:
            Case 2:19-cv-03212-SVW-GJS          FedEx, Apple,
                                          Document        19-3Amazon Are NRA
                                                                  Filed      Business Partners
                                                                          05/24/19     Page| Money
                                                                                               76 of 85 Page ID
                                                        #:262
       Roku

       Like Apple and Amazon, Roku has been under re from groups such as Moms
       Demand Action for continuing to stream the NRATV channel. “We are not
       promoting or being paid to distribute NRATV,” Roku said in a statement,
       according to TheStreet.com. “We do not and have not ever had a commercial
       relationship with the NRA … We welcome Moms Demand Action and other
       important groups to use our platform to share their messages too.”


       Vinesse Wines

       Vinesse Wines runs the of cial wine club of the NRA. The company has not
       released any statement regarding its NRA partnership, nor has it said anything
       in response to calls for consumers to boycott Vinesse Wines.


       Vista Outdoor

       Until recently, many outdoors enthusiasts probably had no idea that some of
       their go-to brands for gear are owned by Vista Outdoor. Utah-based Vista
       Outdoor owns brands such as CamelBak, Giro, Bolle, and Bushnell, which are
       best known for their hydration products, helmets, goggles, and binoculars,
       respectively.


       The problem, from a gun-control supporter’s perspective, is that Vista Outdoor
       also owns several guns and ammunition brands, including Savage Arms, one of
       the country’s biggest producers of semi-automatic ri es. “Many outdoor
       enthusiasts—including a number on staff here at Outside—had no idea” about
       the ownership of Camelbak and the other brands, a story at Outside magazine
       reported last week.


       Like most gun manufacturers, Vista Outdoor supports the NRA. Many runners,
       bicyclists, and gun-control activists say that all Vista Outdoor brands should be
       boycotted. In addition to individual consumer boycotts, some bike shops are



http://money.com/money/5176783/nra-boycott-fedex-amazon-apple-gun-control-youtube/                                4/5
5/22/2019                         NRA Boycotts:
            Case 2:19-cv-03212-SVW-GJS          FedEx, Apple,
                                          Document        19-3Amazon Are NRA
                                                                  Filed      Business Partners
                                                                          05/24/19     Page| Money
                                                                                               77 of 85 Page ID
                                                        #:263
       saying they will stop buying any Vista Outdoor-owned brands until the
       company cuts ties with the NRA.


       YouTube

       Critics of the NRA are calling for boycotts of YouTube and YouTube TV because
       NRA videos and the NRATV channel are available for streaming on the services.




http://money.com/money/5176783/nra-boycott-fedex-amazon-apple-gun-control-youtube/                                5/5
Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 78 of 85 Page ID
                                  #:264




                      EXHIBIT 24
   Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 79 of 85 Page ID
                                     #:265

                                                             >Subscribe IS> US



These Companies still Do
Business With the NRA,
Despite, Well, Everything
Here's a running list.



BY MEGAN FRIEDMAN   FEB 28, 2018




     • National Rifle Association members, who pay
       annual dues, are eligible for discounts at a variety
       of companies, from hotels to insurance firms.
  Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 80 of 85 Page ID
                                    #:266
    • Gun-control activists have put out calls to boycott
      companies that do business with the NRA.
    • Many companies have cut ties with the NRA this
      week, but not all have just yet.
    • The NRA called the boycott a "shameful display of
      political and civic cowardice."




       t's been nearly two weeks since a mass shooting left 17
       people dead at a high school in Parkland, Florida. It's
       also been that long since the survivors of that shooting
started speaking out, galvanizing a gun-control movement that
hasn't stopped growing since.

Last Tuesday, ThinkProgress posted a list of companies that
supported the NRA through these special offers, and
companies have cut ties to the NRA as it aggressively resists
calls for stricter gun control. Supporters of gun control have
urged companies on social media and signed petitions calling
for them to end their ties with the group. Activists have even
created a Google Doc of the companies involved with the NRA,
urging people to boycott their products.
  Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 81 of 85 Page ID
                                    #:267
Members of the NRA, who pay a $40 annual fee, have access
to special offers from partner companies on the group's
website, ranging from life insurance to wine clubs. In fact,
those discounts are some of the selling points for people to
sign up with the NRA. Companies that have cut ties include
MetLife, Symantec, Enterprise, Alamo, National, and First
National Bank, which will not renew a co-branded NRA Visa
credit card.

                     ADVERTISEMENT - CONTINUE READING BELOW




The NRA released a sharp statement against the companies
distancing themselves from the organization, calling the
boycott a "shameful display of political and civic cowardice."

"Let it be absolutely clear," the statement said. "The loss of a
discount will neither scare nor distract one single NRA
member from our mission to stand and defend the individual
freedoms that have always made America the greatest nation
in the world."

But here are the companies that are still on board, for now,
and how (or if) they have responded to any backlash,
  Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 82 of 85 Page ID
                                    #:268
according to the activist group NRA Boycott.

    • American Cellars Wine Club (Vinesse Wines): Has
      not issued a comment.
    • Association Group Insurance Administrators
      (AGIA Affinity): Has not issued a comment.
    • Clearent Credit Card Processing Services: Has
      not issued a comment.
    • Direct Long Term Care: Has not issued a comment.
    • eHealth: Has not issued a comment.
    • Emergency Assistance Plus (Worldwide Rescue &
      Security): Has not issued a comment.
    • FedEx: "FedEx is a common carrier under Federal
      law and therefore does not and will not deny
      service or discriminate against any legal entity
      regardless of their policy positions or political
      views," the company said in a statement. "The
      NRA is one of hundreds of organizations in our
      alliances/association Marketing program whose
      members receive discounted rates for FedEx
      shipping."
    • FFLBizHub.com powered by Orchid Advisors: Has
      not issued a comment.
    • Global Rescue: Has not issued a comment.
    • HotelPlanner: "Our company provides discounted
      rooms to several large associations, including the
Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 83 of 85 Page ID
                                  #:269
     NRA," Tim Hentschel, co-founder of Hotel Planner,
     told Bloomberg. "These associations greatly
     benefit our customers by buying discounted
     rooms from groups that might otherwise be
     charged a penalty by hotels for not using all of the
     rooms in their block."
  • lifeline Screening: Has not issued a comment.
  • Lloyds of London: Has not issued a comment.
  • Lockton Affinity: Has not issued a comment.
  • LTCR (Long Term Care Resources): Has not issued
    a comment.
  • ManageUrlD: Has not issued a comment.
  • MedFlight Freedom: Has not issued a comment.
  • Medical Concierge Network: The company's
    founder told ThinkProgress they had no comment
    on the NRA benefit, and that their company had
    similar ties "with several entities across all sorts
    of categories."
  • Net Spend: A spokesperson for the company
    issued the following statement to Esquire.com:
    "This program has been under review."
  • ReliaStar Life Insurance Company {lNG}: Has not
    issued a comment.
  • Republic Bank & Trust Company: Has not issued a
    comment.
  Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 84 of 85 Page ID
                                    #:270
    • Travel Shield - On Call International: Has not
      issued a comment.
    • VISA: A representative for VISA sent Esquire.com
      the following statement: "Visa has no contractual
      or financial relationship with the NRA. Financial
      institutions decide which organizations they want
      to partner with when offering Visa co-branded
      cards. FNBO has informed us of its intention not to
      renew the NRA co-branded card program when its
      agreement with the NRA expires. We will support
      the issuer's efforts to wind down the portfolio
      smoothly."

Since this story was published, a number of companies have
ended ties with the NRA including Allied Van Lines and
NorthAmerican Van Lines, American National Insurance
Company, Checks in the Mail, Hertz, Paramount RX, Securian
Life Insurance Company, Starkey Hearing Technologies, and
Toco Warranty, among others.

                     ADVERTISEMENT - CONTINUE READING BELOW




Gun control activists are also calling out streaming services
that offer NRATY. "NRATV is home to the NMs most
  Case 2:19-cv-03212-SVW-GJS Document 19-3 Filed 05/24/19 Page 85 of 85 Page ID
                                    #:271
dangerous and violence-inciting propaganda," Shannon Watts,
founder of Moms Demand Action, said in a statement. It's time
for tech leaders to acknowledge their role in helping the NRA
spread this dangerous content and cut it out." Her group is
specifically pointing to these five services that carry NRA1V:

     • Amazon: Has not issued a comment.
     • Apple TV: Has not issued a comment.
     • Roku: "We are an open platform for streaming and
       allow publishers to reach a TV audience," a
       spokesperson said in a statement to AdAge. "Roku
       prohibits publishers from distributing illegal
       content. If Roku determines that a channel is
       violating this standard, or any of its other terms of
       service, Roku takes appropriate action, which
       may include disabling the channel."
     • Google: Has not issued a comment.

The Associated Press contributed to this report.

: Related Stories


                           Arming Teachers is a Vain and Foolish
                           Idea
